Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 1 of 69 Page ID
                                 #:2334




                           EXHIBIT 1
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 2 of 69 Page ID
                                 #:2335


   1                  UNITED STATES DISTRICT COURT
   2                CENTRAL DISTRICT OF CALIFORNIA
   3
   4      In re CAPSTONE TURBINE        Lead Case No. 2:15-CV-08914 DMG (RAO)
          CORPORATION SECURITIES
   5                                    DECLARATION OF BRIAN
          LITIGATION
   6                                    MANIGAULT REGARDING: (A)
                                        MAILING OF POSTCARD
   7                                    NOTICE; (B) PUBLICATION OF
   8                                    SUMMARY NOTICE; (C) REPORT
                                        ON REQUESTS FOR EXCLUSION
   9                                    AND OBJECTIONS; AND (D) THE
  10                                    CLAIMS ADMINISTRATION
                                        PROCESS
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


       495578.1           DECLARATION OF BRIAN MANIGAULT
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 3 of 69 Page ID
                                 #:2336


   1 I, BRIAN MANIGAULT, declare, pursuant to 28 U.S.C. § 1746:
   2              1.   I am a Project Manager at Angeion Group (“Angeion”). My business
   3 address is 1650 Arch Street, Suite 2210, Philadelphia, PA 19103. I submit this
   4 declaration in order to provide the Court and the parties to the above-captioned
   5 litigation (the “Action”)1 with information regarding notice to the Settlement Class
   6 and regarding receipt of requests for exclusion from the Settlement Class and
   7 objections to the Settlement. I am over 21 years of age and am not a party to this
   8 action. I have personal knowledge of the facts stated herein and, if called as a
   9 witness, could and would testify competently thereto.
  10                         NOTICE TO THE SETTLEMENT CLASS
  11              2.   Pursuant to ¶ 7 of the Court’s May 17, 2019 Order Granting
  12 Preliminary Approval of Settlement (Dkt. No. 122, the “Preliminary Approval
  13 Order”), Angeion was retained as the Claims Administrator to supervise and
  14 administer the notice procedure as well as the processing of Claims in connection
  15 with the proposed settlement in the Action. Angeion mailed the Postcard Notice of
  16 (I) Pendency of Class Action and Proposed Settlement; (II) Settlement Fairness
  17 Hearing; and (III) Motion for an Award of Attorneys’ Fees and Reimbursement of
  18 Litigation Expenses (the “Postcard Notice”) to all persons, identified through
  19 reasonable effort, who purchased or otherwise acquired Capstone Turbine
  20 Corporation (“Capstone”) common stock during the period between June 12, 2014
  21 and November 5, 2015, inclusive (the “Settlement Class Period”). The Postcard
  22 Notice mailed was substantially in the form approved by the Court. A copy of the
  23 Postcard Notice is attached hereto as Exhibit A.
  24              3.   The Postcard Notice informed potential Class Members of the proposed
  25 Settlement and provided them with direction on how to obtain a copy of the Proof of
  26
       1
  27   All capitalized terms not otherwise defined herein shall have the same meanings
     ascribed to them in the Stipulation and Agreement of Settlement dated April 12,
  28 2019. Dkt. No. 118-1.

       495578.1                                   1
                                DECLARATION OF BRIAN MANIGAULT
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 4 of 69 Page ID
                                 #:2337


   1 Claim Form (“Claim Form”) by visiting the Settlement Website2 or emailing
   2 info@CapstoneTurbineSecuritiesLitigation.com.         A copy of the Claim Form is
   3 attached as Exhibit B.
   4                         MAILING OF THE POSTCARD NOTICE
   5              4.   On May 28, 2019 Angeion received a list from the transfer agent (the
   6 “Transfer Agent List”) containing shareholders of Capstone during the Settlement
   7 Class Period. The Transfer Agent List contained data for 79 separate potential
   8 members of the Settlement Class (“Settlement Class Members”).
   9              5.   Pursuant to ¶ 7 of the Preliminary Approval Order, on June 17, 2019
  10 (the “Notice Date”), Angeion caused 79 Postcard Notices (corresponding to the 79
  11 names included on the Transfer Agent List) to be mailed via United States Postal
  12 Service (“USPS”) First Class mail, postage prepaid.
  13              6.   Angeion maintains a proprietary database of 3,363 known securities
  14 brokers, dealers, banks, and other nominees (“Nominees”) to be used for notifying
  15 record holders of settlements (the “Broker Database”).          On the Notice Date,
  16 Angeion caused 3,363 Postcard Notices (corresponding to the 3,363 Nominees in
  17 the Broker Database) to be mailed via USPS First Class mail, postage prepaid.
  18              7.   Since the Notice Date, Angeion has received requests from Nominees
  19 to (i) send the Postcard Notice to the Nominee for distribution, or (ii) send the
  20 Postcard Notice directly to the Nominee’s customers, whose contact information the
  21 Nominee provided to Angeion. Through September 18, 2019, as a result of requests
  22 from 17 Nominees, Angeion mailed an additional 32,257 Postcard Notices, directly
  23 or indirectly to potential Settlement Class Members.
  24              8.   As of September 18, 2019, the USPS has returned 196 Postcard Notices
  25 as undeliverable with forwarding addresses.          Angeion re-mailed the Postcard
  26 Notices to the forwarding addresses.
  27
  28   2
           Defined in ¶ 12, infra.
       495578.1                                   2
                                 DECLARATION OF BRIAN MANIGAULT
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 5 of 69 Page ID
                                 #:2338


   1              9.    As of September 18, 2019, the USPS has returned 1,220 Postcard
   2 Notices as undeliverable with no forwarding address.            Using locator services,
   3 Angeion found 761 updated addresses and mailed Postcard Notices to the updated
   4 addresses.
   5              10.   As a result of efforts described in ¶¶ 4-9 above, as of September 18,
   6 2019, Angeion has mailed a total of 36,656 Postcard Notices to potential Settlement
   7 Class Members.
   8                         PUBLICATION AND PRESS RELEASE OF
                                   THE SUMMARY NOTICE
   9
  10              11.   In accordance with ¶ 7(d) of the Preliminarily Approval Order,
  11 Angeion caused the Summary Notice of (I) Pendency of Class Action and Proposed
  12 Settlement; (II) Settlement Fairness Hearing; and (III) Motion for an Award of
  13 Attorneys’ Fees and Reimbursement of Litigation Expenses (the “Summary
  14 Notice”) to be transmitted over PR Newswire and published in Investor’s Business
  15 Daily on June 24, 2019. A copy of the Summary Notice as transmitted over PR
  16 Newswire is attached hereto as Exhibit C and a copy of the Summary Notice as
  17 published in Investor’s Business Daily is attached hereto as Exhibit D.
  18                               THE SETTLEMENT WEBSITE
  19              12.   To further assist potential Settlement Class Members, Angeion, in
  20 coordination with Class Counsel, designed, implemented, and currently maintains a
  21 website3 dedicated to the Settlement (the “Settlement Website”). In accordance to ¶
  22 7(c) of the Preliminary Approval Order, the Settlement Website became operation
  23 on June 17, 2019 and will be live throughout the remainder of the administration.
  24 Among other things, the Settlement Website includes general information regarding
  25 the Settlement, lists the exclusion, objection, and claim filing deadlines, as well as
  26 the date and time of the Courts’ Settlement Hearing. The Settlement Website also
  27
  28   3
           www.CapstoneTurbineSecuritiesLitigation.com
       495578.1                                    3
                                 DECLARATION OF BRIAN MANIGAULT
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 6 of 69 Page ID
                                 #:2339


   1 contains copies of the Long Form Notice of (I) Pendency of Class Action and
   2 Proposed Settlement; (II) Settlement Fairness Hearing; and (III) Motion for an
   3 Award of Attorneys’ Fees and Reimbursement of Litigation Expenses (the
   4 “Notice”), which is attached hereto as Exhibit E, the Proof of Claim and Release
   5 Form, the Stipulation, and the Preliminary Approval Order, as well as Frequently
   6 Asked Questions. As of September 18, 2019, there have been 2,945 visitors to the
   7 website.
   8                         THE TOLL-FREE TELEPHONE NUMBER
   9              13.   On June 17, 2019, in order to accommodate inquiries regarding the
  10 Settlement, Angeion made operational a telephone number (1-855-637-1041) with
  11 an Interactive Voice Response (“IVR”) system. Callers have the ability to listen to
  12 important information about the Settlement 24 hours a day, 7 day a week, or leave a
  13 message to request an Angeion representative to contact them. As of September 18,
  14 2019, there were 413 calls to the IVR. The IVR will be maintained throughout the
  15 administration of the Settlement.         Angeion has promptly responded to each
  16 telephone inquiry and will continue to address Settlement Class Member inquiries.
  17                                     INCOMING MAIL
  18              14.   Angeion’s mailing address appears in the Postcard Notice, the
  19 Summary Notice, the Notice, and the Settlement Website. Angeion has monitored
  20 all mail that has been delivered to the mailing address, which would include requests
  21 for exclusion from the Settlement Class, objections to the Settlement, Claim Forms,
  22 and other administrative mail.         All mail has been reviewed, processed, and
  23 responded to in a timely manner.
  24              REPORT ON RECEIPT OF REQUESTS FOR EXCLUSION AND
                                    OBJECTIONS
  25
  26              15.   Settlement Class Members were notified that written requests for
  27 exclusion from the Settlement Class are to be postmarked no later than October 15,
  28 2019 and addressed to CLASS ACTION OPT-OUT, ATTN:                    In re Capstone

       495578.1                                   4
                                DECLARATION OF BRIAN MANIGAULT
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 7 of 69 Page ID
                                 #:2340


   1 Turbine Corporation Securities Litigation, P.O. Box 58220, John F Kennedy Blvd,
   2 Suite C31 Philadelphia, PA 19103.               As of September 18, 2019, Angeion has
   3 received one (1) exclusion request, which is attached hereto as Exhibit F.
   4 Settlement Class Members were also notified that objections to the proposed
   5 Settlement, Plan of Allocation, or request for attorneys’ fees and reimbursement of
   6 Litigation Expenses must be submitted in writing to the Court and mailed to the
   7 Claims Administrator, Lead Counsel and Defendants’ Counsel, such that it is
   8 postmarked or received no later than October 15, 2019. As of September 18, 2019,
   9 Angeion has not received any objections.               Angeion will continue to monitor
  10 incoming mail for exclusion requests and objections up to and beyond the receipt
  11 date deadline and will report any exclusion requests or objections it receives.
  12
  13              I declare under penalty of perjury that the foregoing is true and correct.
  14 Executed this 23rd day of September, 2019 at Philadelphia, PA.
  15
  16
  17                                                      Brian Manigault
  18                                                      Project Manager

  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       495578.1                                       5
                                  DECLARATION OF BRIAN MANIGAULT
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 8 of 69 Page ID
                                 #:2341




                             EXHIBIT A
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 9 of 69 Page ID
                                 #:2342
       In re Capstone Turbine Securities Litigation
       c/o Claims Administrator
       1650 Arch Street, Suite 2210
       Philadelphia, PA 19103



            COURT-ORDERED
             LEGAL NOTICE

       Important Notice about a Securities
       Class Action Settlement.


       You may be entitled to a CASH                  «Name1» «Name2»
       payment. This Notice may affect
       your legal rights.                             «Address1»
       Please read it carefully.                      «Address2»
                                                      «City», «St» «Zip»
       In re Capstone Turbine Corporation
       Securities Litigation
       Lead Case No.: CV 15-08914 DMG
       (RAOx)
ase 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 10 of 69 Page I
                                              #:2343
          THIS CARD PROVIDES ONLY LIMITED INFORMATION ABOUT THE SETTLEMENT. PLEASE VISIT
                      WWW.CAPSTONETURBINESECURITIESLITIGATION.COM FOR MORE INFORMATION.
     There has been a proposed Settlement of claims against Capstone Turbine Corporation (“Capstone”) and certain executives of Capstone
     (collectively, the “Defendants”). The Settlement would resolve a lawsuit in which Plaintiffs allege that Defendants disseminated materially false
     and misleading information to the investing public about its backlog and accounts receivable, in violation of the federal securities laws. Defendants
     deny any wrongdoing. You received this Postcard Notice because you or someone in your family may have purchased or otherwise acquired
     Capstone common stock between June 12, 2014 and November 5, 2015, inclusive, and been damaged thereby.

     Defendants have agreed to pay a Settlement Amount of $5,550,000. The Settlement provides that the Settlement Fund, after deduction of any
     Court-approved attorneys’ fees and expenses, notice and administration costs, and taxes, is to be divided among all Settlement Class Members who
     submit a valid Claim Form, in exchange for the settlement of this case and the Releases by Settlement Class Members of claims related to this case.
     For all Settlement details, read the Stipulation and full Notice, available at the Settlement website.

     Your share of the Settlement proceeds will depend on the number of valid Claims submitted, and the number, size and timing of your transactions
     in Capstone Securities. If every eligible Settlement Class Member submits a valid Claim Form, the average recovery will be $0.55 per eligible
     share of common stock before expenses and other Court-ordered deductions. Your award will be determined pro rata based on the number of
     claims submitted. This is further explained in the detailed Notice found on the Settlement website.

     To qualify for payment, you must submit a Claim Form. The Claim Form can be found on the website
     www.CapstoneTurbineSecuritiesLitigation.com or will be mailed to you upon request to the Claims Administrator (1-855-637-1041). Claim
     Forms must be postmarked by October 15, 2019. If you do not want to be legally bound by the Settlement, you must exclude yourself by
     October 15, 2019 or you will not be able to sue the Defendants about any legal claims arising from the facts alleged in this case. If you exclude
     yourself, you cannot get money from this Settlement. If you want to object to the Settlement, you may submit an objection by October 15, 2019.
     The detailed Notice explains how to submit a Claim Form, exclude yourself or object.

     The Court will hold a hearing in this case on November 15, 2019, to consider whether to approve the Settlement and a request by the lawyers
     representing the Settlement Class for up to 30% of the Settlement Fund in attorneys’ fees, plus actual expenses up to $140,000 for litigating the
     case and negotiating the Settlement, including reimbursement of Plaintiffs’ costs and expenses. You may attend the hearing and ask to be heard by
     the Court, but you do not have to. For more information, call toll-free 1-855-637-1041 or visit the Settlement website and read the detailed Notice.

     Brokers and other nominees who purchased or otherwise acquired Capstone Securities during the Settlement Class Period for the benefit of another
     person or entity shall, within seven (7) days of receipt of the Postcard Notice: (a) request from the Claims Administrator copies of the Postcard Notice
     to forward to all such beneficial owners, and within seven (7) calendar days of receipt of those Postcard Notices, forward them to all such beneficial
     owners; or (b) send a list of the names and addresses of all such beneficial owners to the Claims Administrator.
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 11 of 69 Page ID
                                  #:2344




                              EXHIBIT B
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 12 of 69 Page ID
                                  #:2345




                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA



                                             Lead Case No.:
    In re CAPSTONE TURBINE                   CV-15-08914-DMG (RAOx)
    CORPORATION SECURITIES
    LITIGATION                               Honorable Dolly M. Gee




                      PROOF OF CLAIM AND RELEASE

    Deadline for Submission: October 15, 2019

    IF YOU PURCHASED OR OTHERWISE ACQUIRED CAPSTONE
    TURBINE CORPORATION (“CAPSTONE” OR THE “COMPANY”)
    COMMON STOCK BETWEEN JUNE 12, 2014 AND NOVEMBER 5,
    2015, INCLUSIVE, AND WERE DAMAGED THEREBY, YOU MAY BE
    A CLASS MEMBER AND YOU MAY BE ENTITLED TO SHARE IN THE
    SETTLEMENT PROCEEDS.

    I.    GENERAL INSTRUCTIONS

          1.    To recover as a member of the Class based on your claims in the

    action entitled In re Capstone Turbine Corp. Securities Litigation, Lead Case

    No. CV 15-08914-DMG (RAOx) (the “Action”), you must complete and, on

    page 18 hereof, sign this Proof of Claim and Release. If you fail to file a

    properly addressed (as set forth in paragraph 3 below) Proof of Claim and

    Release, your claim may be rejected and you may be precluded from any


                                         1
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 13 of 69 Page ID
                                  #:2346




    recovery from the Net Settlement Fund created in connection with the

    proposed Settlement of the Action.

          2.     Submission of this Proof of Claim and Release, however, does

    not assure that you will share in the proceeds of the Settlement of the Action.

          3.     YOU MUST EMAIL OR MAIL YOUR COMPLETED AND

    SIGNED PROOF OF CLAIM AND RELEASE POSTMARKED ON OR

    BEFORE OCTOBER 15, 2019, ADDRESSED AS FOLLOWS TO THE

    CLAIMS ADMINISTRATOR:


                    Capstone Turbine Securities Litigation Settlement
                                c/o Claims Administrator
                              1650 Arch Street, Suite 2210
                                 Philadelphia, PA 19103
                                           -or-
                  Email: Info@CapstoneTurbineSecuritiesLitigation.com

    If you are NOT a member of the Class as defined in the Postcard Notice or the

    Notice of (I) Pendency of Class Action and Proposed Settlement; (II)

    Settlement Fairness Hearing; and (III) Motion for an Award of Attorneys’

    Fees and Reimbursement of Litigation Expenses (the “Notice”), DO NOT

    submit a Proof of Claim and Release form.

          4.     If you are a member of the Class and you do not timely request

    exclusion in connection with the proposed Settlement, you will be bound by



                                          2
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 14 of 69 Page ID
                                  #:2347




    the terms of any judgment entered in the Action, including the releases

    provided therein, WHETHER OR NOT YOU SUBMIT A PROOF OF

    CLAIM AND RELEASE FORM.

          5.     PLEASE NOTE: As set forth in the Plan of Allocation, each

    Authorized Claimant shall receive his, her or its pro rata share of the Net

    Settlement Fund.     If the prorated payment to any Authorized Claimant

    calculates to less than $10.00, it will not be included in the calculation and no

    distribution will be made to that Authorized Claimant.

    II.   CLAIMANT IDENTIFICATION

          Use Part I of this form entitled “Claimant Identification” to identify the

    beneficial purchaser of Capstone common stock which forms the basis of this

    claim. THIS CLAIM MUST BE FILED BY THE ACTUAL BENEFICIAL

    PURCHASER(S)           OR       ACQUIRER(S)          OR       THE       LEGAL

    REPRESENTATIVE OF SUCH PURCHASER(S) OR ACQUIRER(S) OF

    SHARES UPON WHICH THIS CLAIM IS BASED.

          All joint purchasers must sign this claim. Executors, administrators,

    guardians, conservators and trustees must complete and sign this claim on

    behalf of persons represented by them and their authority must accompany

    this claim and their titles or capacities must be stated. The last four digits of



                                           3
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 15 of 69 Page ID
                                  #:2348




    the Social Security (or taxpayer identification) number and telephone number

    of the beneficial owner may be used in verifying the claim. Failure to provide

    the foregoing information could delay verification of your claim or result in

    rejection of the claim.

          If you are acting in a representative capacity on behalf of a Class

    Member (for example, as an executor, administrator, trustee, or other

    representative), you must submit evidence of your current authority to act on

    behalf of that Class Member. Such evidence would include, for example,

    letters testamentary, letters of administration, or a copy of the trust

    documents.

          NOTICE REGARDING ELECTRONIC FILES: Certain claimants

    with large numbers of transactions may request, or may be requested, to

    submit information regarding their transactions in electronic files. To obtain

    the mandatory electronic filing requirements and file layout, you may visit the

    Settlement website at www.CapstoneTurbineSecuritiesLitigation.com or you

    may email the Claims Administrator’s electronic filing department at

    Info@CapstoneTurbineSecuritiesLitigation.com. Any file not in accordance

    with the required electronic filing format will be subject to rejection. No

    electronic files will be considered to have been properly submitted unless the



                                           4
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 16 of 69 Page ID
                                  #:2349




    Claims Administrator issues an email to that effect after processing your file

    with your claim numbers and respective account information. Do not assume

    that your file has been received or processed until you receive this email. If

    you do not receive such an email within 10 days of your submission, you

    should      contact      the     electronic     filing     department       at

    Info@CapstoneTurbineSecuritiesLitigation.com to inquire about your file

    and confirm it was received and acceptable.

           IMPORTANT: PLEASE NOTE THAT YOUR CLAIM IS NOT

    DEEMED           FILED         UNTIL          YOU        RECEIVE          AN

    ACKNOWLEDGEMENT                  POSTCARD.               THE       CLAIMS

    ADMINISTRATOR WILL ACKNOWLEDGE RECEIPT OF YOUR

    CLAIM FORM BY MAIL, WITHIN 60 DAYS. IF YOU DO NOT

    RECEIVE AN ACKNOWLEDGEMENT POSTCARD WITHIN 60

    DAYS, PLEASE CALL THE CLAIMS ADMINISTRATOR TOLL

    FREE AT 1-855-637-1041.

    III.   CLAIM FORM

           Use Part II of this form entitled “Schedule of Transactions in Capstone

    common stock” to supply all required details of your transaction(s) in

    Capstone common stock. If you need more space or additional schedules,



                                          5
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 17 of 69 Page ID
                                  #:2350




    attach separate sheets giving all of the required information in substantially

    the same form. Sign and print or type your name on each additional sheet.

          On the schedules, provide all of the requested information with respect

    to all of your purchases and acquisitions and all of your sales of Capstone

    common stock between June 12, 2014 and February 3, 2016, whether such

    transactions resulted in a profit or a loss. You must also provide all of the

    requested information with respect to all of the Capstone common stock you

    held at the close of trading on February 3, 2016. Failure to report all such

    transactions may result in the rejection of your claim.

          List these transactions separately and in chronological order, by trade

    date, beginning with the earliest. You must accurately provide the month,

    day, and year of each transaction you list.

          The date of covering a “short sale” is deemed to be the date of purchase

    or acquisition of Capstone common stock. The date of a “short sale” is

    deemed to be the date of sale of Capstone common stock.

          Copies of stockbroker confirmation slips, stockbroker statements, or

    other documents evidencing your transactions in Capstone common stock

    should be attached to your claim. If any such documents are not in your

    possession, please obtain a copy or equivalent documents from your broker



                                           6
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 18 of 69 Page ID
                                  #:2351




    because these documents are necessary to prove and process your claim.

    Failure to provide this documentation could delay verification of your claim

    or result in rejection of your claim.




                                            7
    Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 19 of 69 Page ID
                                      #:2352




                             UNITED STATES DISTRICT COURT

                            CENTRAL DISTRICT OF CALIFORNIA

                     In re Capstone Turbine Corporation Securities Litigation
                            Lead Case No. CV 15-08914-DMG (RAOx)

                             PROOF OF CLAIM AND RELEASE

                       Must Be Emailed or Postmarked No Later Than:

                                        October 15, 2019

                            Please Type or Print in Blue or Black Ink

           PART I:     CLAIMANT IDENTIFICATION



Beneficial Owner’s Name (First, Middle, Last):



Address:



City:                                           State:              ZIP:

Foreign Province:                               Foreign Country:

Day Phone:                                      Evening Phone:

Email:

Last Four Digits of Social Security        OR     Last Four Digits of Taxpayer Identification
Number (for individuals):                         Number (for estates, trusts, corporations, etc.):




                                                 8
      Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 20 of 69 Page ID
                                        #:2353




           PART II:        SCHEDULE OF TRANSACTIONS                                   IN     CAPSTONE
                           COMMON STOCK

           Please be sure to include proper documentation with your Claim Form as
           described in detail in Part II – General Instructions, above. Do not include
           information regarding securities other than Capstone common stock.
1. HOLDINGS AS OF June 12, 2014 – State the total number of shares of               Confirm Proof of
Capstone common stock held as of the opening of trading on June 12, 2014.               Position
(Must be documented.) If none, write “zero” or “0.” ____________________                Enclosed
                                                                                             ○
2. PURCHASES/ACQUISITIONS FROM June 12, 2014 THROUGH November 5, 2015 –
Separately list each and every purchase/acquisition (including free receipts) of Capstone common
stock from after the opening of trading on June 12, 2014 through and including the close of trading on
November 5, 2015. (Must be documented.)
 Date of Purchase/      Number of           Purchase/          Total Purchase/      Confirm Proof of
    Acquisition           Shares           Acquisition        Acquisition Price         Purchase
        (List           Purchased/       Price Per Share      (excluding taxes,         Enclosed
 Chronologically)        Acquired                            commissions, and
(Month/Day/Year)                                                    fees)

      /    /                                 $                        $                                           ○

      /    /                                 $                        $                                           ○

      /    /                                 $                        $                                           ○

      /    /                                 $                        $                                           ○
3. PURCHASES/ACQUISITIONS FROM November 6, 2015 THROUGH February 3, 2016 –
State the total number of shares of Capstone common stock purchased/acquired (including free
receipts) from after the opening of trading on November 6, 2015 through and including the close of
trading on February 3, 2016. If none, write “zero” or “0.”1 ____________________
           1
             Please note: Information requested with respect to your purchases/acquisitions of Capstone
           common stock from after the opening of trading on November 6, 2015 through and including the
           close of trading on February 3, 2016 is needed in order to balance your claim; purchases during this
           period, however, are not eligible under the Settlement and will not be used for purposes of
           calculating your Recognized Claim pursuant to the Plan of Allocation.




                                                            9
      Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 21 of 69 Page ID
                                        #:2354




4. SALES FROM June 12, 2014 THROUGH February 3, 2016 – Separately                    IF NONE,
list each and every sale/disposition (including free deliveries) of Capstone       CHECK HERE
common stock from after the opening of trading on June 12, 2014 through and              ○
including the close of trading on February 3, 2016. (Must be documented.)
     Date of Sale        Number of          Sale Price          Total Sale Price    Confirm Proof
        (List           Shares Sold         Per Share          (excluding taxes,   of Sale Enclosed
  Chronologically)                                             commissions, and
 (Month/Day/Year)                                                    fees)
      /    /                          $                  $                                ○

      /    /                          $                  $                                ○

      /    /                          $                  $                                ○

      /    /                          $                  $                                ○
5. HOLDINGS AS OF February 3, 2016 – State the total number of shares of Confirm Proof of
Capstone common stock held as of the close of trading on February 3, 2016. Position Enclosed
(Must be documented.) If none, write “zero” or “0.” ________________               ○

  IF YOU REQUIRE ADDITIONAL SPACE FOR THE SCHEDULE ABOVE, ATTACH
  EXTRA SCHEDULES IN THE SAME FORMAT. PRINT THE BENEFICIAL
  OWNER’S FULL NAME AND LAST FOUR DIGITS OF SOCIAL
  SECURITY/TAXPAYER IDENTIFICATION NUMBER ON EACH ADDITIONAL
  PAGE. IF YOU DO ATTACH EXTRA SCHEDULES, CHECK THIS BOX


           YOU MUST READ AND SIGN THE RELEASE ON PAGE 13.
           FAILURE TO SIGN THE RELEASE MAY RESULT IN A DELAY IN
           PROCESSING OR REJECTION OF YOUR CLAIM.




                                                 10
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 22 of 69 Page ID
                                  #:2355




    PART III: RELEASE OF CLAIMS AND SIGNATURE

    I.     SUBMISSION TO JURISDICTION OF COURT AND
           ACKNOWLEDGMENTS

           I (We) submit this Proof of Claim and Release under the terms of the

    Stipulation and Agreement of Settlement (“Stipulation”) described in the

    Postcard Notice and the detailed Notice.2            I (We) also submit to the

    jurisdiction of the United States District Court for the Central District of

    California with respect to my (our) claim as a Class Member and for purposes

    of enforcing the release set forth herein. I (We) further acknowledge that I am

    (we are) bound by and subject to the terms of any judgment that may be

    entered in the Action. I (We) agree to furnish additional information to the

    Claims Administrator to support this claim if requested to do so. I (We) have

    not submitted any other claim in connection with the same purchases of

    Capstone common stock and know of no other person having done so on my

    (our) behalf.




    2
      All capitalized terms used in this Proof of Claim and Release that are not otherwise
    defined herein shall have the meanings ascribed to them in the Stipulation, which is
    available at www.CapstoneTurbineSecuritiesLitigation.com.




                                             11
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 23 of 69 Page ID
                                  #:2356




    II.   RELEASE

          1.     Upon the Effective Date of the Settlement, I (we) hereby

    acknowledge full and complete satisfaction of, and do hereby fully, finally

    and forever settle, release and discharge from the Released Plaintiffs’ Claims

    (defined below), including Unknown Claims (defined below), each and all of

    the Defendants’ Releasees (defined below) as provided in the Stipulation,

    parts of which are set forth in Paragraphs 2-5 below.

          2.     “Defendants’ Releasees” means Defendants, their current and

    former officers, directors, partners, insurers, co-insurers, reinsurers,

    principals, controlling shareholders, attorneys, accountants, auditors,

    investment advisors, personal or legal representatives, agents, parents,

    affiliates, subsidiaries, successors, predecessors, divisions, joint ventures,

    assigns, assignees, spouses, heirs, estates, related or affiliated entities,

    employees, any entity in which Defendants have a controlling interest, any

    members of the Individual Defendants’ Immediate Family, any trust of which

    an Individual Defendant is the settlor or which is for the benefit of an

    Individual Defendant and/or any member of an Individual Defendant’s

    Immediate Family, and any entity in which a Defendant and/or any member

    of an Individual Defendant’s Immediate Family has or have a controlling



                                          12
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 24 of 69 Page ID
                                  #:2357




    interest (directly or indirectly).

           3.     “Defendants” means Capstone and the Individual Defendants:

    Darren R. Jamison, Jayme Brooks, and former defendant Edward I. Reich.

           4.     “Released Plaintiffs’ Claims” means all claims, demands, rights,

    causes of action or liabilities of every nature and description whatsoever

    (including, but not limited to, any claims for damages, interest, attorneys’

    fees, expert or consulting fees, and other costs, expenses or liabilities

    whatsoever), whether known claims or Unknown Claims, whether arising

    under federal, state, common or foreign law or any other law, rule, ordinance,

    administrative provision or regulation, whether class or individual in nature,

    whether fixed or contingent, accrued or unaccrued, liquidated or unliquidated,

    at law or in equity, matured, unmatured, concealed or hidden, suspected or

    unsuspected, which now exist or heretofore have existed, that Plaintiffs or any

    other member of the Settlement Class: (i) asserted in the Amended Complaint

    or prior complaints in this Action; or (ii) could have asserted in any forum that

    arise out of or are based upon the allegations, transactions, public filings,

    statements, facts, matters or occurrences, representations or omissions

    involved, set forth, or referred to in the Amended Complaint and that relate to

    the purchase, acquisition, holding, disposition, or sale of Capstone common



                                           13
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 25 of 69 Page ID
                                  #:2358




    stock during the Settlement Class Period. Released Plaintiffs’ Claims do not

    include: (i) any claims relating to the enforcement of the Settlement; (ii) any

    claims of any person or entity who or which submits a request for exclusion

    that is accepted by the Court; (iii) claims of FiveT Investment Management

    LTD and Deep Field Fund Spc Ltd Open Cluster Segregated Portfolio

    brought by them in the action styled FiveT Investment Management LTD, et

    al., v. Jamison, et al., Case No. CV 18-03512-DMG-RAOx (C.D. Cal.); and

    (iv) claims brought derivatively in the following actions: Stesiak v. Jamison,

    et al., No. BC610782 (Los Angeles County); Kilpatrick v. Simon, et al., No.

    BC623167 (Los Angeles County); Haber v. Jamison, et al., No.

    CV16-01569-DMG-RAOx (C.D. Cal.); Tuttle v. Atkinson, et al., No. CV

    16-05127-DMG-RAOx (C.D. Cal.); and Boll v. Jamison, et al., No. CV

    16-05282-DMG-RAOx (C.D. Cal.).

                  (a)    “Unknown Claims” means any Released Plaintiffs’

    Claims which any plaintiff or any other Settlement Class Member does not

    know or suspect to exist in his, her or its favor at the time of the release of such

    claims, and any Released Defendants’ Claims which any Defendant or any

    other Defendants’ Releasee does not know or suspect to exist in his, her, or its

    favor at the time of the release of such claims, which, if known by him, her or



                                            14
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 26 of 69 Page ID
                                  #:2359




    it, might have affected his, her or its decision(s) with respect to this

    Settlement, including his, her or its decision(s) not to object to the Settlement

    or to seek exclusion from the Settlement Class. With respect to any and all

    Released Claims, the Parties stipulate and agree that, upon the Effective Date

    of the Settlement, Plaintiffs and Defendants shall expressly waive, and each

    of the other Settlement Class Members and each of the other Defendants’

    Releases shall be deemed to have waived, and by operation of the Judgment,

    shall have expressly waived the provisions, rights, and benefits conferred by

    any law of any state or territory of the United States, or principle of common

    law or foreign law, which is similar, comparable, or equivalent to California

    Civil Code §1542, which provides:

          A general release does not extend to claims that the creditor or
          releasing party does not know or suspect to exist in his or her
          favor at the time of executing the release and that, if known by
          him or her, would have materially affected his or her settlement
          with the debtor or released party.


    Plaintiffs, any Settlement Class Member, Defendants, and their respective

    Releasees, may hereafter discover facts in addition to or different from those

    which he, she, or it now knows or believes to be true with respect to the

    subject matter of the Released Claims, but the Parties stipulate and agree that,

    upon the Effective Date of the Settlement, Plaintiffs and each of the


                                           15
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 27 of 69 Page ID
                                  #:2360




    Defendants shall expressly waive, and each of the other Settlement Class

    Members and Releasees shall be deemed to have waived, and by operation of

    the Judgment, shall have expressly waived any and all Released Claims

    without regard to the subsequent discovery or existence of such different or

    additional facts. Plaintiffs and Defendants acknowledge, and each of the

    other Settlement Class Members and each of the other Defendants’ Releasees

    shall be deemed by operation of law to have acknowledged, that the foregoing

    waiver was separately bargained for and a key element of the Settlement.

          5.     I (We) hereby warrant and represent that I (we) have not

    assigned or transferred or purported to assign or transfer, voluntarily or

    involuntarily, any matter released pursuant to this release or any other part or

    portion thereof.

          6.     I (We) hereby warrant and represent that I (we) have included

    information about all of my (our) purchases, acquisitions, and sales of

    Capstone common stock between June 12, 2014 and February 3, 2016, and

    the number of shares of Capstone common stock held by me (us) at the close

    of trading on February 3, 2016.




                                          16
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 28 of 69 Page ID
                                  #:2361




          7.     I (We) certify that I am (we are) not subject to backup

    withholding under the provisions of Section 3406(a)(1)(C) of the Internal

    Revenue Code.

          Note: If you have been notified by the Internal Revenue Service that

    you are subject to backup withholding, please strike out the language that you

    are not subject to backup withholding in the certification above.

          8.     I (We) declare under penalty of perjury under the laws of the

    United States of America that the foregoing information supplied by the

    undersigned is true and correct.

          Executed this ________________ day of __________________
                                                   (Month/Year)
    in _________________________, _________________________________.
             (City)                            (State/Country)




                                           (Sign your name here)


                                           (Type or print your name here)


                                           (Capacity of person(s) signing, e.g.,
                                           Beneficial Purchaser or Acquirer,
                                           Executor or Administrator)




                                          17
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 29 of 69 Page ID
                                  #:2362




                ACCURATE CLAIMS PROCESSING TAKES A
                    SIGNIFICANT AMOUNT OF TIME.
                   THANK YOU FOR YOUR PATIENCE.
    Reminder Checklist:

          1.     Please sign and date the above release and declaration. If this
                 Proof of Claim and Release is submitted on behalf of joint
                 claimants, then both claimants must sign.

          2.     Remember to attach supporting documentation, if available.

          3.     DO NOT send original stock certificates.

          4.     Keep a copy of everything you submit for your records,
                 including your Proof of Claim and Release form.

          5.     The Claims Administrator will acknowledge receipt of your
                 Claim Form by mail, within 60 days. Your claim is not deemed
                 filed until you receive an acknowledgement postcard. If you do
                 not receive an acknowledgement postcard within 60 days, please
                 call the Claims Administrator toll free at 1-855-637-1041.

          6.     If you move after submitting this Proof of Claim and Release,
                 please notify the Claims Administrator of the change in your
                 address.



    THIS PROOF OF CLAIM AND RELEASE MUST BE SUBMITTED
    VIA EMAIL OR POSTMARKED NO LATER THAN OCTOBER 15,
    2019, ADDRESSED AS FOLLOWS:

                     Capstone Turbine Securities Litigation Settlement
                                c/o Claims Administrator
                              1650 Arch Street, Suite 2210
                                 Philadelphia, PA 19103
                                           -or-
               Email: Info@CapstoneTurbineSecuritiesLitigation.com



                                         18
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 30 of 69 Page ID
                                  #:2363




                              EXHIBIT C
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 31 of 69 Page ID
                                  #:2364
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 32 of 69 Page ID
                                  #:2365
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 33 of 69 Page ID
                                  #:2366
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 34 of 69 Page ID
                                  #:2367
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 35 of 69 Page ID
                                  #:2368




                             EXHIBIT D
5-cv-08914-DMG-RAO
   A12             Document
                    MUTUAL FUND127-1  Filed 09/24/19 Page 36 of 69
                                PERFORMANCE
                       WEEK OF JUNE 24, 2019                                                                                                                                                                                                                                                                                              INVESTORS.COM

                             #:2369                                                                                                                                                                                                   36 Mos Fund
                                                                                                                                                                                                                                      Performance
                                                                                                                                                                                                                                      Rating
                                                                                                                                                                                                                                                       2019 12 Wk 5 Yr Net NAV 36 Mos Fund
                                                                                                                                                                                                                                                        % % After Asset Chg Performance
                                                                                                                                                                                                                                                       Chg Chg Tax%Value       Rating
                                                                                                                                                                                                                                                                                                    2019 12 Wk 5 Yr Net NAV 36 Mos Fund
                                                                                                                                                                                                                                                                                                     % % After Asset Chg Performance
                                                                                                                                                                                                                                                                                                    Chg Chg Tax%Value       Rating
                                                                                                                                                                                                                                                                                                                                                 2019 12 Wk 5 Yr Net NAV
                                                                                                                                                                                                                                                                                                                                                  % % After Asset Chg
                                                                                                                                                                                                                                                                                                                                                 Chg Chg Tax%Value
                                                                                                                                                                                                                                         Delaware A                                 A+ KaufmnC         +25 + 7 +58 5.08n +.03    A EmrgAsiaA r +17 + 2 +32 38.36 +.61
                                                                                                                                                                                                                                         $ 14.3 bil 877–693–3546                    A+ KaufSmlCapC +28 + 7 +94 35.66n +.24       A– EmrgAsiaC +17 + 2 +28 34.53n +.55
                                                                                                                                                                                                                                      A– SelectGrow +25 + 8 +28 34.88 +.16          A MDTMdGrStr +25 + 6 +32 27.89n +.21         A EmrgAsiaM r +17 + 2 +31 37.21 +.59
                                                                                                                                                                                                                                      A+ SMIDCapGrow +31 + 6 +68 25.03 +.17            Federated Funds                           A– EmrgMktK +21 + 6 +24 32.18n +.52
                                                                                                                                                                                                                                      A SmlCpGrow +22 + 5 +35 15.23n +.09              $ 51.8 bil 800–245–5051                   A+ EqGrowthZ +23 + 6 +71 13.82n +.15
                                                                                                                                                                                                                                         Delaware C                                 A KaufmanLrgR +28 + 9 +63 25.59n +.22        D– FloatHiInc      + 5 + 1 +6 9.50n +.01
                                                                                                                                                                                                                                         $ 8.4 bil 877–693–3546                     A+ KaufmannR +26 + 7 +70 6.39n +.05          E FloatRtHiIn r + 5 + 1 +6 9.51 +.01
                                                                                                                                                                                                                                      A LrgCpGrow +21 + 6 +51 14.33n +.16           A+ KaufSmlCapR +29 + 7+102 42.15n +.28       A+ FocusedStk r +22 + 7 +58 25.54n +.29
                                                                                                                                                                                                                                      A SMIDCapGrow +30 + 6 +53 10.75n +.07         A– MaxCapIdx +19 + 5 +32 9.88n +.10             Free2045K       +15 + 4 .. 11.31n +.10
                                                                                                                                                                                                                                         Delaware Instl                                Federated Instl                              Freedom         +15 + 4 .. 14.28n +.13
                                                                                                                                                                                                                                         $ 7.7 bil 877–693–3546                        $ 42.5 bil 800–245–5051                      Freedom         +13 + 4 .. 17.13n +.14
                                                                                                                                                                                                                                      A+ LrgCpGrow +22 + 6 +62 19.03n +.21          A KaufmanLrg +28 + 9 +68 27.79n +.23            Freedom2025 +12 + 3 .. 13.82n +.10
                                                                                                                                                                                         36 Mos Fund     2019 12 Wk 5 Yr Net NAV      A– SelectGrow +25 + 8 +30 39.09n +.17         A+ KaufSmlCap +29 + 7 .. 42.67n +.28            Freedom2025 +12 + 3 .. 13.81n +.10
   Top Industry & Sector Funds                                                               Top Industry & Sector Funds                                                                 Performance
                                                                                                                                                                                         Rating
                                                                                                                                                                                                          % % After Asset Chg
                                                                                                                                                                                                         Chg Chg Tax%Value
                                                                                                                                                                                                                                      A– USGrowth        +21 + 9 +41 24.50n +.21
                                                                                                                                                                                                                                         DEUTSCHE Asst & Wealth
                                                                                                                                                                                                                                                                                    A– MaxCapIdx +19 + 5 +33 10.04n +.09
                                                                                                                                                                                                                                                                                    A+ MDTMdGrStr +26 + 7 +44 43.64n +.33
                                                                                                                                                                                                                                                                                                                                    Freedom2030 +13 + 4 .. 17.11n +.14
                                                                                                                                                                                                                                                                                                                                    Freedom2040 +15 + 4 .. 9.95n +.09
   Best % change in last 4, 8 & 12 weeks on a total re- Best % change in last 16 & 39 weeks on a total                                                                                                                                                                              A MDTSmlCpGr +17 + 4 +57 24.19n +.12            Freedom2040 +15 + 4 .. 9.97n +.09
   turn basis. : indicates fund is on 3 different weeks’ return basis. : indicates fund is on 3 differ-                                                                                                                                  $ 8.3 bil 800–621–7705
                                                                                                                                                                                         A– LargeGrA        +23 + 6 +60 42.91 +.45    A– CoreEquity +19 + 5 +47 27.10n +.24            Fidelity                                     Freedom2045 +15 + 4 .. 11.29n +.11
   lists.                                                ent weeks’ lists.
                                                                                                                                                                                         A LargeGrow +18 + 4 +51 9.14 +.08            A– Eq500Idx        +19 + 5 +40 201.47n +1.9      $ 96.6 bil 800–343–3548                      FreedomK6 +11 + 3 .. 15.81n +.11
                                                                              $ Net                                                                                       $ Net                                                       A LgCpFocGrw +26 + 8 +66 52.37n +.44          E GradeBond + 6 + 3 +8 11.42n +.03           A+ GrowthOpp +26 + 6 +94 82.46 +.60
                                                                                                                                                                                         A– Lg Cp Idx       +19 + 5 +49 48.80n +.46
   Mutual Fund                                          % Change              Assets         Mutual Fund                                               % Change           Assets                                                                                                    A+ GrowthComp +24 + 4 +84 17.48n +.11        A+ GrwDiscovyK +22 + 6 +75 38.05n +.42
                                                                                                                                                                                         A– LrgCapCore +19 + 5 +45 14.35 +.16            Dimensional Funds
   Best % Change Last 4 Weeks:                                                               Best % Change Last 16 Weeks:                                                                A– LrgCapCore +19 + 5 +46 14.23n +.15           $ 385 bil 512–306–7400                     C+ Internation +21 + 8 +22 16.22n +.22       A– Independnc +22 + 7 +30 37.61n +.34
                                                                                                                                                                                         A– MidCapGrow +26 + 7 +41 24.05 +.08         E 5GlbFxdInc + 3 + 1 +7 10.87n +.01           E ValueIntern +12 + 3 –9 9.59n +.08          A– IndependncK +22 + 7 +30 37.63n +.34
   Fidelity Sel MedEq&Sys      " 9                                             6.2 bil       PriceFds Media&Telcm         "                            11                   6 bil        A+ SelCom&Inf +24 + 3 +91 72.55 +.84         B EmMktCorEq + 9 + 1 +5 20.97n +.28              Fidelity Adv A                            E InvGrdBd         + 6 + 3 +7 8.07 +.01
                                                                                             Cohen & Steers RltyShrs     :"                            11                 4.4 bil        A+ SelGlbTch       +25 + 3 +95 39.83 +.49    A– EnhUSLgCo +20 + 6 +28 13.67n +.13             $ 142 bil 800–343–3548                    A– LatinAmer r +23+ 14 –15 26.87n +.51
   Vanguard Metals&Min         " 8                                             1.8 bil                                                                                                   A SelLgGr          +27 + 6 +45 12.93 +.15    D IntlCoreEq +12 + 3 +2 13.13n +.15           A– ConsmrDisc r +21 + 6 +56 29.92 +.19       A– LatinAmer +23+ 14 –14 26.58 +.50
                                                                                             GoldmnSachs A TechOppsA      "                            11                479 mil                                                                                                    A+ EquityGr        +22 + 6 +68 12.41 +.14    A– LatinAmer +23+ 14 –13 26.51 +.50
   BlackRock A NatResInv       " 8                                            156 mil                                                                                                    A+ SmallGrI        +34+ 10 +57 19.77 +.11    D– IntlSmallCo +12 + 2 +5 17.82n +.21
                                                                                             Fidelity Sel Sftwr&Cmp       "                            11                 6.9 bil        A+ TechGrw         +26 + 7+127 37.02n +.47   E IntlSmCpVal + 9 + 0 –4 18.07n +.22          A InsightsZ        +22 + 7 +55 33.06n +.33   A Leisure r        +23 + 9 +56 15.94n +.02
   Vanguard Index InfoTecAdm  " 8                                             21.1 bil       Invesco Funds A Real Estate  "                            11                 1.5 bil        A+ Technology +26 + 7+124 35.56 +.45         A– SustUSCorI +20 + 5 +46 22.99n +.20         E TotalBond r + 6 + 3 +7 10.79 +.03          A– LgCorEnhIdx +16 + 4 +45 15.36n +.14
                                                                                                                                                                                            Columbia C                                A– TxMgdUSEq +19 + 5 +51 31.90n +.29             Fidelity Adv C                            A LgGrwEnhIdx +20 + 6 +58 20.25n +.18
   PgimInvest NatlRsrc        " 7                                             926 mil        DWS Funds A Technology       "                            11                860 mil            $ 121 bil 800–345–6611                    B+ USCorEq1        +18 + 4 +43 24.18n +.21       $ 157 bil 800–343–3548                    C LowPriStkK +12 + 2 +23 48.58n +.37
                                                                                             TIAA–CREF FUNDS RlEstSecPrm "                             11                 2.5 bil        A AcornC           +21 + 5 +8 5.00n +.03     B USCorEq2         +17 + 4 +36 22.18n +.19    A EquityGrow r +22 + 6 +61 10.38n +.11       C LowPrStk         +12 + 2 +23 48.61n +.36
   Ivy Sci&TechA             :" 7                                              7.2 bil                                                                                                                                                                                              A+ GrowthOpp r +26 + 5 +88 71.02n +.51       A– Magellan        +21 + 7 +53 10.77n +.10
                                                                                             Vanguard Index InfoTecAdm    "                            11                21.1 bil        A AcornUSA         +19 + 3 +11 4.81n +.02    A USLCpGr          +20 + 6 +60 21.54n +.22
                                                                                                                                                                                         C+ Contrar         +19 + 5 +37 22.89n +.23   B– USLgCapVal +13 + 3 +27 36.20n +.28         E InvGrBd          + 6 + 3 +5 8.08n +.02     A– Multimedia r +21 + 5 +32 61.99n +.33
   Best % Change Last 8 Weeks:                                                               Ivy Sci&TechA               :"                            11                 7.2 bil        A– ConvSecs        +17 + 6 +26 21.59n +.11   A– USLgCo          +19 + 5 +52 22.88n +.22    A– NewInsight +22 + 7 +46 27.49n +.27        A NewInsight +22 + 7 +50 30.93 +.31
   Fidelity Sel MedEq&Sys                            "        9                6.2 bil       Amer Cent Inv RealEstate     "                            10                   1 bil        B DivInc           +17 + 5 +41 22.06n +.19   C USSmallCap +13 + 1 +25 33.64n +.22          A+ SmallGrowA r +26 + 7 +68 22.63n +.11      A OppsGrowth +27 + 6 +61 90.93n +.66
                                                                                                                                                                                         A– LargeGrow +26 + 6 +39 10.81n +.13         D– USSmlValI       + 9 – 3 +9 32.56n +.27     E TotalBond r + 6 + 2 +5 10.79n +.03         A+ OTC             +23 + 5 +87 12.22n +.11
   Eaton Vance A WWHlthSci                           "        8               967 mil        Dimensional RealEstateI      "                            10                 9.6 bil                                                                                                      Fidelity Adv I                            A+ OTCK            +23 + 5 +87 12.41n +.11
                                                                                                                                                                                         A– LgCapGrC        +22 + 6 +34 12.18n +.13   D USTgtValI        +11 – 1 +12 22.02n +.16
                                                                                             Cohen & Steers RltyIncA      "                            10                 4.8 bil        A– LrgCapGrow +22 + 6 +53 35.04n +.37           Direxion Funds                                $ 174 bil 800–343–3548                    B– Puritan         +14 + 4 +30 22.18n +.16
   Invesco Funds GlbHlthCare                         "        7                1.3 bil                                                                                                   A– MidCapGr        +26 + 7 +34 18.99n +.07      $ 17.6 bil 877–437–9363                    A– Consmr Disc r +21 + 6 +58 32.36n +.21     B– PuritanK        +14 + 4 +31 22.17n +.17
                                                                                       Best % Change Last 39 Weeks:                                                                                                                                                                 A– DiverStck       +18 + 5 +37 26.16n +.26   A– SaiUS           +19 + 5 .. 15.92n +.15
   Frank/Tmp Fr A BiotchDsc                          "        7                1.1 bil Dimensional RealEstateI      "                                  16                9.6 bil
                                                                                                                                                                                         A+ SelgCom&Inf +24 + 3 +81 47.24n +.56       E IdxdComStrA – 4 – 4 –28 13.00n +.21
                                                                                                                                                                                         A+ SelGlbTch       +24 + 3 +87 29.76n +.37      Dodge&Cox                                  A+ EquityGrow +23 + 6 +70 13.71n +.15        A+ SelectTech r +29 + 8 +92 17.26n +.19
   Putnam A GlbHlthCre                            " 7                          1.2 bil TIAA–CREF FUNDS RlEstSecPrm "                                   16                2.5 bil         A+ Technology +26 + 6+117 31.81n +.40           $ 218 bil 800–621–3979                     A+ GrowthOpp +27 + 6 +99 90.16n +.65         A+ SelSemi r       +23 + 3 +91 9.71n +.09
                                                                                                                                                                                            Columbia I,T&G                            B– Balanced        +11 + 3 +26 100.43n +.65   E InvGrdBd         + 6 + 3 +8 8.08n +.01     A+ SemiCondA +23 + 3 +95 20.98 +.19
   Cohen & Steers RltyShrs                       :" 7                          4.4 bil Cohen & Steers RltyShrs     :"                                  16                4.4 bil
                                                                                                                                                                                            $ 20.9 bil 800–345–6611                   D– Income          + 6 + 2 +11 13.98n +.04    A NewInsight +22 + 7 +54 33.02n +.33         A+ SerEqGr         +23 + 6 .. 14.69n +.17
                                                                                       PgimInvest UtilityA          "                                  15                3.3 bil         A– LargeGrT        +23 + 6 +60 42.50 +.45    D IntlStock        +12 + 2 –7 41.38n +.33     A+ SmallGrowI r +27 + 7 +78 27.00n +.12      A+ SmlCapGrM r +27 + 7 +73 24.78 +.11
   Best % Change Last 12 Weeks:                                                        DWS Funds A RealEstateA      "                                  15                1.4 bil         A– MidCapGrT +26 + 7 +41 23.93 +.08          A– Stock           +14 + 3 +36 189.17n +1.7   A– StkSelAll       +20 + 5 +41 46.04n +.40   B+ SpExIdAdv +20 + 4 +36 62.51n +.36
                                                                                                                                                                                         A+ SmallGrI        +34+ 10 +60 21.24n +.13      Doubleline Funds                           E TotalBond        + 6 + 3 +8 10.76n +.02    A– StkSelAllCp +20 + 5 +41 46.00n +.40
   Ivy Sci&TechA              :" 9                                             7.2 bil Amer Cent Inv RealEstate     "                                  14                  1 bil                                                                                                    A– Utilities r     +15 + 5 +40 33.14n +.29   A– StkSlAllCpK +20 + 5 +42 46.11n +.40
                                                                                                                                                                                            Columbia R                                   $ 147 bil 213–633–8200
   GoldmnSachs A TechOppsA      " 8                                           479 mil Cohen & Steers RltyIncA       "                                  14                4.8 bil            $ 149 bil 800–345–6611                    A Enhance          +22 + 6 +64 15.47n +.17       Fidelity Advisor Z                        A+ Technology +28 + 8 +88 48.20 +.53
                                                                                                                                                                                         B ContraCore +20 + 5 +43 26.19n +.27         A+ Enhance         +22 + 6 +75 15.48n +.16       $ 43.0 bil 800–343–3548                   A+ Technology r +28 + 8 +83 41.90n +.47
   Fidelity Sel Sftwr&Cmp       " 8                                            6.9 bil Invesco Funds A Real Estate  "                                  14                1.5 bil
                                                                                                                                                                                         B Contrar          +20 + 5 +44 26.17n +.26   E TotRtrnBndI + 4 + 2 +10 10.71n +.01            FloatRate       + 3 + 0 .. 9.49n +.00     E TotalBnd         + 6 + 3 +8 10.78n +.03
                                                                                       Vanguard Index REIT          "                                  14               60.5 bil         B– Contrar         +19 + 5 +40 25.51n +.26   E TotRtrnBndN + 4 + 2 +9 10.70n +.01             StraInc         + 6 + 2 .. 12.48n +.05       TotalBond       + 5 + 2 .. 10.55n +.03
   MFS Funds A Technology                            " 8                       1.2 bil                                                                                                                                                                                                 Fidelity Freedom                          E TotalBond r + 6 + 3 +7 10.77 +.03
                                                                                       PIMCO Inst l RealEstate      "                                  14                1.6 bil         A– Convert         +18 + 6 +31 21.84n +.11      DWS Funds A
   Fidelity Brokrge&Inv                              " 8                      304 mil JP Morgan Fds RealtyInc                                                                            A– CoreR5          +16 + 3 +49 12.27n +.13      $ 17.8 bil 800–728–3337                       $ 170 bil 800–343–3548                    A– TotMkIdI        +19 + 5 +50 83.70n +.74
                                                                                                                    "                                  14                2.6 bil                                                                                                    C 2020             +11 + 3 +21 15.85n +.10   A– Transport r +13 + 1 +35 91.84n +.61
                                                                                                                                                                                         B+ Dividend        +17 + 5 +44 22.81n +.19   A CapGrowthA +26 + 8 +61 81.66 +.82
   PriceFds Media&Telcm                              " 8                         6 bil Nuveen Cl I RealEstate       "                                  13              3.762 bil         B+ DivIncAdv       +17 + 5 +46 23.21n +.20   A– CoreEquity +19 + 5 +46 26.78 +.24          C 2025             +12 + 3 +23 13.84n +.09   A– Volatility      +18 + 6 .. 14.63n +.12
                                                                                                                                                                                         A– Largecap        +19 + 5 +50 49.89n +.47   A LgCpFocGrw +26 + 8 +63 50.01 +.42           B– 2030            +13 + 4 +25 17.15n +.14   A– WIDINSTL        +19 + 6 +34 27.45n +.30
   U.S. Stock Fund Cash Position High (11/00) 6.2% Low (2/18) 2.5%                           36 Mos Fund     2019 12 Wk 5 Yr Net NAV 36 Mos Fund            2019 12 Wk 5 Yr Net NAV                                                                                                 B– 2040            +15 + 4 +27 9.98n +.09    A– Worldwide +19 + 6 +33 27.26 +.30
                                                                                             Performance      % % After Asset Chg Performance                % % After Asset Chg         A LargeGrow +27 + 6 +48 14.27n +.17          A+ Technology +26 + 7 +78 23.55 +.25
                                                                                                                                                                                         A MidCapGr         +26 + 8 +44 26.40n +.09      DWS Funds C                                   Fidelity Select                              FidltyAdvFoc A
   Nov      17          2.8%    May       18         2.5%     Nov        18        2.8% Rating            Chg Chg Tax%Value          Rating                 Chg Chg Tax%Value
                                                                                                                                                                                         A+ SelCom&Inf +24 + 3 +89 68.53n +.81           $ 4.5 bil 800–728–3337                        $ 24.4 bil 800–343–3548                      $ 6.8 bil 800–343–3548
   Dec      17          2.7%    Jun       18         2.7%     Dec        18        2.5%     Blackrock C1                                   E StratIncOpp p + 3 + 1 +2 9.87n +.00                                                                                                    A– AirTrnsprt r +15 + 4 +40 74.89n +.26      A– Utilities       +14 + 5 +38 32.40 +.29
                                                              Jan        19        2.6%                                                                                                     Columbia Y                                A+ Technology +26 + 7 +66 15.01n +.16
   Jan      18          2.6%    Jul       18         2.8%                                   $ 33.9 bil 212–810–5596                        E StrtIncOppA p + 3 + 1 +4 9.88 +.00                                                                                                     A CommEquip r +15 – 1 +37 39.32n +.61           First Eagle
   Feb      18          2.5%    Aug       18         2.6%     Feb        19        2.6% D– HiYldBd                                                                                          $ 40.3 bil 800–345–6611                      DWS Funds Instl
                                                                                                            + 7 + 2 +4 7.66n +.03             Boston & Walden                            B ContrarCore +20 + 5 +44 26.19n +.27           $ 1.4 bil 800–728–3337                     A+ Computers r +16 + 5 +39 72.71n +1.1          $ 102 bil 800–334–2143
   Mar      18          2.6%    Sep       18         2.5%     Mar        19        2.6%     BlackRock Instl                                   $ 866 mil 617–726–7250                                                                                                                A– ConsmrDisc r +21 + 6 +60 47.29n +.30      D GlobalA          +14 + 3 +17 57.78 +.80
   Apr      18          2.6%    Oct       18         2.6%     Apr        19        2.5%                                                                                                  B+ Dividend        +17 + 5 +47 23.22n +.20   A– Eq500Idx        +19 + 5 +41 204.75n +1.9
                                                                                            $ 150 bil 212–810–5596                         A– Equity          +19 + 6 +48 24.60n +.25    A LrgCapGr         +27 + 6 +48 14.49n +.17      DWS Funds S                                A+ ITServices r +34 + 7+127 72.08n ..        E OverseasA +12 + 4 +7 24.12 +.30
   36 Mos Fund     2019 12 Wk 5 Yr Net NAV 36 Mos Fund            2019 12 Wk 5 Yr Net NAV    A AdvLarCapGr +23 + 7 +41 16.66n +.16            Brown Advisory                             A– LrgEnCore       +15 + 3 +45 23.84n +.22      $ 16.8 bil 800–728–3337                    A+ MedEq&Sys r +19 + 6+106 56.22n +.34       E OverseasI        +12 + 4 +9 24.67n +.30
   Performance      % % After Asset Chg Performance                % % After Asset Chg       A+ CapAppInst +25 + 8 +68 31.62n +.33            $ 4.7 bil 410–537–5400                        Columbia Z                                A CapGrowth +26 + 8 +63 82.64n +.82           A+ Sftwr&Cmp r +27 + 8+114 18.74n +.28          First Invstrs A
   Rating          Chg Chg Tax%Value       Rating                 Chg Chg Tax%Value          A– EmgMkts         +14 + 4 +15 23.83n +.38    A FlexEqtInst +20 + 6 +57 22.97n +.22                                                                                                    A– Utilities r     +15 + 5 +41 92.01n +.82      $ 8.4 bil 800–423–4026
                                                                                                                                                                                            $ 97.3 bil 800–345–6611                   A+ LtnAmerEq +20+ 11 +10 30.22n +.18
   D ValInvInst       +13 + 4 +7 34.88n +.28    A+ Opportunity +29 + 7 +74 22.64n +.07       A+ EqInstl         +34+ 12 +98 29.77n +.15    A+ GrowEqtInst +28 + 8 +70 25.04n +.25        A AcornUSA         +20 + 3 +29 14.88n +.07   A– S&P500IdxS +19 + 5 +47 32.07n +.30         A– Wireless        +19 + 6 +30 9.75n +.05    A SelectGrow b +14 + 1 +46 12.39 +.11
      Asstmgmt                                     Berkshire Funds                           B Equity Div       +15 + 5 +15 21.38n +.18       Brown Captl Mgmt                           B ContraCore +20 + 5 +43 25.72n +.27            Eagle Funds                                   Fidelity Spartan Adv                         First Invstrs B
      $ 17.1 bil 877–225–5266                      $ 286 mil 877–526–0707                    A+ FocusGrwth +26 + 9 +69 13.79n +.13            $ 5.1 bil 877–892–4226                     A– DisCore         +16 + 3 +49 12.31n +.13      $ 14.0 bil 800–237–3101                       $ 62.1 bil 800–343–3548                      $ 7.1 bil 800–423–4026
                                                A+ Focus           +37 + 7+124 30.54n +.26   D Glob Alloc       + 8 + 1 +8 18.82n –.29     A+ SmallCo         +29 + 9 +93 107.45n +.82   B+ DivIncZ         +17 + 5 +46 22.82n +.20   A– CapApprA        +20 + 5 +55 42.10 +.41     D+ IntlIdFd I      +14 + 4 +3 41.34n +.42    A– SelectGrow m +11 – 2 +35 9.77n +.00
   A– BMODivIncI +13 + 2 +37 14.36n +.11
                                                                                             D HiYldBd          + 7 + 2 +7 7.65n +.03                                                                                                                                               E USBdIdI          + 5 + 3 +7 11.78n +.02       Firsthand Funds
   A BMOLgGrI         +18 + 4 +61 18.18n +.15      BlackRock A
                                                                                             A LarCapCore +20 + 6 +43 16.97n +.15                        —C—                             A– LgCapGrIII
                                                                                                                                                                                         A– LrgEnCore
                                                                                                                                                                                                            +23 + 6 +45 19.74n +.21
                                                                                                                                                                                                            +15 + 3 +44 23.83n +.23
                                                                                                                                                                                                                                      A– CapApprC        +19 + 5 +46 29.23n +.29
                                                                                                                                                                                                                                      A MidCpGrowC +27 + 9 +55 49.94n +.32             Fidelity Invest                              $ 363 mil 888–884–2675
   A BMOLgGrwY +18 + 4 +59 18.00n +.15             $ 145 bil 212–810–5596                                                                     Calamos Funds
                                                                                             A– SmCapGr         +22 + 4 +27 18.51n +.09                                                  A SelLgGrZ         +27 + 6 +47 13.57n +.16      Eaton Vance A                                 $ 1904 bil 800–343–3548                   A+ TechOppert +31 + 3+123 13.60n +.07
      Aston Funds                               A+ CapAppInvA +25 + 8 +65 29.02 +.30                                                          $ 36.4 bil 630–245–7200
                                                                                             A+ Technology +32 + 9+143 33.96n +.32                                                          Columbia Funds                               $ 48.8 bil 800–225–6265                       2020Freedom +11 + 3 .. 15.83n +.10           FmlyFnds
      $ 6.2 bil 800–548–4539                    A– CoreInv         +20 + 6 +41 16.30 +.14                                                  A– GrowthA         +23 + 7 +32 32.12 +.22
                                                                                             A– ValueOpps +20 + 6 +26 28.81n +.25                                                           $ 38.7 bil 800–345–6611                   A LgCapGrow +20 + 4 +59 28.24 +.29               2035Freedom +15 + 4 .. 14.29n +.12           $ 1.9 bil 800–421–4184
   A– SmallValI       +21 + 5 +37 13.14n +.09   A– EmgMkts         +14 + 4 +13 22.98 +.37                                                  A– GrowthI         +23 + 7 +37 43.93n +.29
                                                                                                BlackRock K                                                                              A AcornIns         +22 + 5 +26 15.15n +.09   A– TxMgdGr 1.0 +18 + 4 +52 1261.98n           A– 500IdxInsPr +19 + 5 +53 103.07n +.98      A+ SmallCap        +19 + 3 +62 29.22n +.21
      AT Funds                                  A+ EqInvA          +34+ 12 +95 25.74 +.14                                                     Calvert Group
                                                                                                $ 34.4 bil 212–810–5596                                                                  B– ContraCore +20 + 5 +42 25.23 +.26         +2.6                                          A– Advchina        +16 – 1 +26 33.94n +.63      FPA Funds
      $ 1.4 bil 855–328–3863                    B EquityDiv        +15 + 5 +14 21.31 +.19                                                     $ 9.7 bil 800–368–2745                                                                                                                A– AdvchinaR +16 – 1 +25 33.79 +.62             $ 18.6 bil 800–982–4372
                                                                                             D HiYld            + 7 + 2 +7 7.65n +.03                                                    A– ConvSecs        +18 + 6 +31 21.68n +.11      Eaton Vance Instl
   A DiscplEq         +20 + 7 +60 21.28n +.22   D Glob Alloc       + 8 + 1 +7 18.68 –.29     A– S&P500Ind +19 + 5 +53 352.13n +3.3         A– CrRspIdxA       +20 + 6 +51 24.53 +.21                                                                                                A– AdvDivStkA +18 + 5 +35 24.44 +.24         D+ Crescent        +14 + 3 +18 33.67n +.25
                                                A+ GrwtInv         +26 + 9 +66 12.63 +.12                                                                                                A– LgCapIdx        +19 + 5 +50 49.11n +.47      $ 40.5 bil 800–225–6265
                                                                                                                                           A EquityC          +26 + 8 +53 28.93n +.28
                 —B—                            D HiYld            + 7 + 2 +7 7.65 +.04
                                                                                                Blackrock R
                                                                                                $ 89.8 bil 212–810–5596                       CGM Funds
                                                                                                                                                                                         A+ SelCom&Inf +25 + 3 +95 80.31n +.94        A AtlSmidCap +26 + 9 +76 37.56n +.17          A– AdvDivStkO +18 + 5 +37 25.20n +.25
                                                                                                                                                                                                                                                                                    A+ AdvSemi         +23 + 3 +98 22.25n +.21
                                                                                                                                                                                                                                                                                                                                    Frank/Tmp Fr A
                                                                                                                                                                                                                                                                                                                                    $ 203 bil 800–342–5236
                                                                                                                                                                                         A+ SelGlob         +25 + 3 +97 40.66n +.51
      Baird Funds
      $ 42.2 bil 866–442–2473
                                                A LarCapGrInv +23 + 7 +39 15.89 +.15         A– AdvCapCore +19 + 6 +39 15.13n +.13            $ 1.6 bil 800–345–4048
                                                                                                                                                                                         A+ SeligCom        +25 + 3 +94 79.92n +.94
                                                                                                                                                                                                                                                     —F—                            A AdvSemiconC +23 + 2 +66 17.87n +.17        E CATaxFr          + 6 + 2 +16 7.56 +.01
                                                A– SmCapGr         +22 + 4 +23 13.36 +.07    A+ CapAppR         +25 + 8 +61 23.51n +.25    E Focus            –13 – 6 –10 34.77n +.72                                                    FAM Funds                                  A+ AdvSrsGro       +27 + 6+100 15.11n +.10   A ConvSecs         +21 + 7 +43 22.91 +.10
   E AggregteBd + 6 + 3 +12 11.08n +.03
   E CorPlsBdIns + 7 + 3 +12 11.41n +.03
                                                   BlackRock BlRk                            B EquityDiv        +15 + 5 +28 21.49n +.19    D Mutual           + 6 – 1 +7 27.99n +.30             —D—E—                                   $ 324 mil 800–721–5391                     A+ AdvTechA r +28 + 8 +91 51.45 +.58         A+ Dynatech        +32 + 9+106 86.49 +.85
                                                   $ 12.1 bil 212–810–5596                   D– Glob Alloc      + 8 + 1 +5 17.73n –.28        Champlain                                     Davenport Funds                           A EquityInc        +23 + 8 +58 36.65n +.41    B– Balanced        +15 + 4 +29 23.61n +.17   A GrOppoA          +27 + 8 +61 40.52 +.38
      Baron Instl                               A+ CapAppK         +25 + 8 +69 31.81n +.32   A+ LarCapFoc +25 + 9 +63 11.21n +.11             $ 3.4 bil 866–773–3238                        $ 978 mil 800–846–6666                       Federated A                                B– BalancedK +15 + 4 +29 23.62n +.18         C– Income          +11 + 2 +6 2.32 +.01
      $ 12.6 bil 800–992–2766                      BlackRock C                                  BlackRock S                                A MidCap b         +20 + 4 +67 19.85n +.11    A– EquityOpp       +30+ 11 +44 20.20n +.16      $ 82.0 bil 800–245–5051                    A+ BluChpGroK +21 + 5 +78 101.69n +.79          Frank/Tmp Fr C
   A+ Asset           +33+ 12 +73 88.31n +.29      $ 145 bil 212–810–5596                       $ 2.2 bil 212–810–5596                     A SmallCo          +19 + 4 +56 20.11n +.09       Davis Funds A                             A KaufmanLrg +28 + 9 +66 27.01 +.23           A– CaptlApprK +20 + 7 +40 35.75n +.39           $ 252 bil 800–342–5236
   A+ BaronGrt        +28 + 9 +90 33.53n +.31   A AdvLarCap +22 + 6 +34 13.52n +.12          A+ LrgCapFocGr +26 + 9 +67 13.67n +.13           Columbia A                                    $ 14.6 bil 800–279–0279                   A+ Kaufmann +26 + 7 +60 6.37 +.04             A– ChinaRgn        +16 – 1 +26 34.17n +.63   E CA Tax Fr        + 6 + 2 +14 7.54n +.01
   A+ Opportunity +29 + 7 +77 23.57n +.08       A+ CapAppInvC +25 + 8 +56 20.58n +.21           BlackRock Svc                                 $ 152 bil 800–345–6611                     B– NYVenture +17 + 4 +25 28.69 +.29          A+ KaufSmlCap +29 + 7 +97 41.94 +.28          A– Consmr Disc r +21 + 6 +50 24.06n +.15     A ConvSecs         +21 + 7 +40 22.55n +.09
   A+ Partners        +26 + 9 +61 61.73n –.10   A– CapCoreInv +19 + 5 +35 13.84n +.12           $ 30.0 bil 212–810–5596                    A AcornA           +22 + 5 +22 12.28 +.07        Davis Funds B                                Federated B                                A– ConsmrDis r +21 + 6 +54 27.87 +.18        A+ Dynatech        +32 + 9 +98 71.77n +.70
   A SmallCap         +29 + 6 +44 32.26n +.21   A+ EqInvC          +33+ 12 +86 20.00n +.10   D HiYldBd          + 7 + 2 +6 7.65n +.03      A AcorUSA          +20 + 3 +25 11.72 +.05        $ 12.1 bil 800–279–0279                      $ 25.0 bil 800–245–5051                    A+ Dfnse&Aero r +27+ 10 +76 17.90n +.30      A GrOppoC          +27 + 8 +54 33.22n +.32
      Baron Funds                               B– Equity Div      +14 + 4 +10 20.43n +.17   A– SmCapGr         +22 + 4 +24 15.09n +.07    A ActiveM          +24 + 6 +53 14.64n +.18    C+ NYVenture +17 + 3 +18 24.37n +.24         A+ Kaufmann +26 + 7 +58 5.10n +.04            D DiversIntl       +17 + 6 +8 37.09n +.42    A Grwth            +22 + 7 +59 100.28n +1.0
      $ 6.4 bil 800–992–2766                    D– GlobAlloc       + 8 + 1 +4 16.69n –.27       Blackrock Funds                            B– ContraCore +20 + 5 +42 25.50 +.26             Davis Funds C&Y                           A+ KaufSmlCap +28 + 7 +94 35.65n +.24         D DiversIntlK +17 + 6 +9 37.02n +.42         D+ Income          +11 + 1 +4 2.35n +.01
   A+ Asset           +33+ 12 +70 84.88n +.28   D– HiYldBd         + 7 + 2 +4 7.66n +.03        $ 138 bil 212–810–5596                     A– Conv Secs       +18 + 6 +29 21.65 +.11        $ 26.9 bil 800–279–0279                      Federated C                                A– DiversStk       +18 + 5 +33 24.21 +.24    B+ RisingDivsC +20 + 6 +40 65.35n +.70
   A+ Discovery       +20 + 1 +75 20.27n +.02   A+ LarCpFocInv +25 + 9 +57 9.27n +.09        A+ Oppertunity +31 + 9+130 26.55n +.26        B+ DivInc          +17 + 5 +45 22.80 +.20     C+ NYVentureC +17 + 3 +20 25.33n +.25           $ 42.6 bil 800–245–5051                    A EmrgAsia         +17 + 2 +34 39.59n +.63   B+ RisingDivsR +21 + 6 +43 66.45n +.72
   A– GrwRet          +14 + 2 +41 18.04n –.08   A– SmCapGr         +21 + 3 +11 5.83n +.03    E StratIncOpp p + 3 + 1 +5 9.88n +.00         A GlobalEq         +23 + 8 +48 14.05 +.17     B NYVentureY +17 + 4 +26 29.47n +.29         A KaufmanLrg +27 + 9 +60 24.48n +.20          A EmrgAsia r +17 + 2 +35 43.32n +.70         A SmCpGr           +25 + 5 +35 17.17n +.10
   36 Mos Fund     2019 12 Wk 5 Yr Net NAV 36 Mos Fund            2019 12 Wk 5 Yr Net NAV 36 Mos Fund        2019 12 Wk 5 Yr Net NAV 36 Mos Fund            2019 12 Wk 5 Yr Net NAV 36 Mos Fund          2019 12 Wk 5 Yr Net NAV 36 Mos Fund           2019 12 Wk 5 Yr Net NAV 36 Mos Fund          2019 12 Wk 5 Yr Net NAV 36 Mos Fund          2019 12 Wk 5 Yr Net NAV
   Performance      % % After Asset Chg Performance                % % After Asset Chg Performance            % % After Asset Chg Performance                % % After Asset Chg Performance              % % After Asset Chg Performance               % % After Asset Chg Performance              % % After Asset Chg Performance              % % After Asset Chg
   Rating          Chg Chg Tax%Value       Rating                 Chg Chg Tax%Value       Rating             Chg Chg Tax%Value       Rating                 Chg Chg Tax%Value       Rating               Chg Chg Tax%Value       Rating                Chg Chg Tax%Value       Rating               Chg Chg Tax%Value       Rating               Chg Chg Tax%Value



                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

                                                                              &DVH1R&9'0*
       In re CAPSTONE TURBINE
                                                                              5$2[
       CORPORATION SECURITIES
       /,7,*$7,21
                                                                              +RQRUDEOH'ROO\0*HH
         SUMMARY NOTICE OF (I) PENDENCY OF CLASS ACTION AND PROPOSED SETTLEMENT;
            (II) SETTLEMENT FAIRNESS HEARING; AND (III) MOTION FOR AN AWARD OF
                 ATTORNEYS’ FEES AND REIMBURSEMENT OF LITIGATION EXPENSES
       TO: all persons and entities who or which purchased or otherwise acquired Capstone common stock
       between June 12, 2014 and November 5, 2015, inclusive (the “Settlement Class Period”) and were
       damaged thereby:
       PLEASE READ THIS NOTICE CAREFULLY. YOUR RIGHTS WILL BE AFFECTED BY A CLASS
                          ACTION LAWSUIT PENDING IN THIS COURT.
              YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules of Civil Procedure and
       an Order of the United States District Court for the Central District of California, that the above-captioned
       OLWLJDWLRQ WKH³$FWLRQ´ KDVEHHQFHUWL¿HGDVDFODVVDFWLRQRQEHKDOIRIWKH6HWWOHPHQW&ODVVH[FHSWIRUFHUWDLQ
       SHUVRQVDQGHQWLWLHVZKRDUHH[FOXGHGIURPWKH6HWWOHPHQW&ODVVE\GH¿QLWLRQDVVHWIRUWKLQWKHIXOO1RWLFHRI
        , 3HQGHQF\RI&ODVV$FWLRQDQG3URSRVHG6HWWOHPHQW ,, 6HWWOHPHQW)DLUQHVV+HDULQJDQG ,,, 0RWLRQIRU
       DQ$ZDUGRI$WWRUQH\V¶)HHVDQG5HLPEXUVHPHQWRI/LWLJDWLRQ([SHQVHV WKH³1RWLFH´ 
              <28$5($/62127,),('WKDW3ODLQWLIIVLQWKH$FWLRQKDYHUHDFKHGDSURSRVHGVHWWOHPHQWRIWKH
       $FWLRQIRULQFDVK WKH³6HWWOHPHQW´ WKDWLIDSSURYHGZLOOUHVROYHDOOFODLPVLQWKH$FWLRQ
            $KHDULQJZLOOEHKHOGRQ1RYHPEHUDWDPEHIRUHWKH+RQRUDEOH'ROO\0*HHDW8QLWHG
       6WDWHV'LVWULFW&RXUWIRUWKH&HQWUDO'LVWULFWRI&DOLIRUQLD8QLWHG6WDWHV&RXUWKRXVH:HVWVW6WUHHW/RV
       $QJHOHV&$&RXUWURRP&WK)ORRUWRGHWHUPLQH L ZKHWKHUWKHSURSRVHG6HWWOHPHQWVKRXOGEH
       DSSURYHGDVIDLUUHDVRQDEOHDQGDGHTXDWH LL ZKHWKHUWKH$FWLRQVKRXOGEHGLVPLVVHGZLWKSUHMXGLFHDJDLQVW
       'HIHQGDQWVDQGWKH5HOHDVHVVSHFL¿HGDQGGHVFULEHGLQWKH6WLSXODWLRQDQG$JUHHPHQWRI6HWWOHPHQWGDWHG
       $SULO DQGLQWKH1RWLFH VKRXOGEHJUDQWHG LLL ZKHWKHUWKHSURSRVHG3ODQRI$OORFDWLRQVKRXOGEH
       DSSURYHGDVIDLUDQGUHDVRQDEOHDQG LY ZKHWKHU/HDG&RXQVHO¶VDSSOLFDWLRQIRUDQDZDUGRIDWWRUQH\V¶IHHV
       DQGUHLPEXUVHPHQWRIH[SHQVHVVKRXOGEHDSSURYHG
              If you are a member of the Settlement Class, your rights will be affected by the pending Action
       and the Settlement, and you may be entitled to share in the Settlement Fund. The Notice and Proof of
       &ODLP DQG 5HOHDVH )RUP ³&ODLP )RUP´  FDQ EH GRZQORDGHG IURP WKH ZHEVLWH PDLQWDLQHG E\ WKH &ODLPV
       $GPLQLVWUDWRUZZZ&DSVWRQH7XUELQH6HFXULWLHV/LWLJDWLRQFRP<RXPD\DOVRREWDLQFRSLHVRIWKH1RWLFHDQG
       &ODLP)RUPE\FRQWDFWLQJWKH&ODLPV$GPLQLVWUDWRUDWIn re Capstone Turbine Corporation Litigation, c/o
       &ODLPV$GPLQLVWUDWRU$UFK6WUHHW6XLWH3KLODGHOSKLD3$
              ,I \RX DUH D PHPEHU RI WKH 6HWWOHPHQW &ODVV LQ RUGHU WR EH HOLJLEOH WR UHFHLYH D SD\PHQW XQGHU WKH
       SURSRVHG6HWWOHPHQW\RXPXVWVXEPLWD&ODLP)RUPpostmarkedQRODWHUWKDQ2FWREHU,I\RXDUH
       D6HWWOHPHQW&ODVV0HPEHUDQGGRQRWVXEPLWDSURSHU&ODLP)RUP\RXZLOOQRWEHHOLJLEOHWRVKDUHLQWKH
       GLVWULEXWLRQRIWKHQHWSURFHHGVRIWKH6HWWOHPHQWEXW\RXZLOOQHYHUWKHOHVVEHERXQGE\DQ\MXGJPHQWVRU
       RUGHUVHQWHUHGE\WKH&RXUWLQWKH$FWLRQ
              ,I\RXDUHDPHPEHURIWKH6HWWOHPHQW&ODVVDQGZLVKWRH[FOXGH\RXUVHOIIURPWKH6HWWOHPHQW&ODVV
       \RXPXVWVXEPLWDUHTXHVWIRUH[FOXVLRQVXFKWKDWLWLVUHFHLYHGE\RUSRVWPDUNHGQRODWHUWKDQ2FWREHU
       LQDFFRUGDQFHZLWKWKHLQVWUXFWLRQVVHWIRUWKLQWKH1RWLFH,I\RXSURSHUO\H[FOXGH\RXUVHOIIURPWKH
       6HWWOHPHQW&ODVV\RXZLOOQRWEHERXQGE\DQ\MXGJPHQWVRURUGHUVHQWHUHGE\WKH&RXUWLQWKH$FWLRQDQG
       \RXZLOOQRWEHHOLJLEOHWRVKDUHLQWKHSURFHHGVRIWKH6HWWOHPHQW$OO6HWWOHPHQW&ODVV0HPEHUVZKRGRQRW
       UHTXHVWH[FOXVLRQIURPWKH6HWWOHPHQW&ODVVLQUHVSRQVHWRWKH1RWLFHZLOOEHERXQGE\DQ\MXGJPHQWLQWKLV
       $FWLRQSXUVXDQWWRWKH6WLSXODWLRQ'HIHQGDQWVKDYHWKHULJKWWRWHUPLQDWHWKH6HWWOHPHQWLIYDOLGUHTXHVWVIRU
       H[FOXVLRQDUHUHFHLYHGIURPSHUVRQVDQGHQWLWLHVHQWLWOHGWREHPHPEHUVRIWKH6HWWOHPHQW&ODVVLQDQDPRXQW
       WKDWH[FHHGVDQDPRXQWDJUHHGWRE\WKHSDUWLHV
              $Q\REMHFWLRQVWRWKHSURSRVHG6HWWOHPHQWWKHSURSRVHG3ODQRI$OORFDWLRQRU/HDG&RXQVHO¶VPRWLRQ
       IRU DWWRUQH\V¶ IHHV DQG UHLPEXUVHPHQW RI H[SHQVHV PXVW EH GHOLYHUHG WR WKH &ODLPV $GPLQLVWUDWRU /HDG
       &RXQVHODQG'HIHQGDQWV¶&RXQVHOVXFKWKDWWKH\DUHUHFHLYHGE\RUSRVWPDUNHGQRODWHUWKDQ2FWREHU
       LQDFFRUGDQFHZLWKWKHLQVWUXFWLRQVVHWIRUWKLQWKH1RWLFH
              3OHDVHGRQRWFRQWDFWWKH&RXUWWKH&OHUN¶VRI¿FH&DSVWRQHDQ\RWKHU'HIHQGDQWVLQWKH$FWLRQ
       or their counsel regarding this notice. All questions about this notice, the proposed Settlement, or
       your eligibility to participate in the Settlement should be directed to Lead Counsel or the Claims
       Administrator.
              5HTXHVWVIRUWKH1RWLFHDQG&ODLP)RUPVKRXOGEHPDGHWR

                                             In re Capstone Turbine Securities Litigation
                                                      FR&ODLPV$GPLQLVWUDWRU
                                                    $UFK6WUHHW6XLWH
                                                       3KLODGHOSKLD3$
                                                          
                                            ZZZ&DSVWRQH7XUELQH6HFXULWLHV/LWLJDWLRQFRP

             ,QTXLULHVRWKHUWKDQUHTXHVWVIRUWKH1RWLFHDQG&ODLP)RUPVKRXOGEHPDGHWR/HDG&RXQVHO

                                                */$1&<3521*$< 0855$<//3
                                                     $771&DVH\(6DGOHU(VT
                                                  &HQWXU\3DUN(DVW6XLWH
                                                       /RV$QJHOHV&$
                                                             
                                                     VHWWOHPHQWV#JODQF\ODZFRP
                                                                                                                   %\2UGHURIWKH&RXUW
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 37 of 69 Page ID
                                  #:2370




                              EXHIBIT E
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 38 of 69 Page ID
                                  #:2371




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA




     In re CAPSTONE TURBINE                    Lead Case No.: CV 15-08914-DMG
     CORPORATION SECURITIES                    (RAOx)
     LITIGATION
                                                     Honorable Dolly M. Gee



       NOTICE OF (I) PENDENCY OF CLASS ACTION AND PROPOSED
      SETTLEMENT; (II) SETTLEMENT FAIRNESS HEARING; AND (III)
          MOTION FOR AN AWARD OF ATTORNEYS’ FEES AND
             REIMBURSEMENT OF LITIGATION EXPENSES

  A Federal Court authorized this Notice. This is not a solicitation from a lawyer.

 NOTICE OF PENDENCY OF CLASS ACTION: Please be advised that your rights may
 be affected by the above-captioned securities class action (the “Action”) pending in
 the United States District Court for the Central District of California (the “Court”),
 if, during the period between June 12, 2014 and November 5, 2015, inclusive (the
 “Settlement Class Period”), you purchased or otherwise acquired Capstone Turbine
 Corporation common stock and were damaged thereby.1

 NOTICE OF SETTLEMENT: Please also be advised that the Court-appointed Lead
 Plaintiffs, Randall and Elizabeth Kay, and plaintiffs David Kinney and John Perez
 (collectively, “Plaintiffs”), on behalf of themselves and the Settlement Class (as
 defined in ¶ 27 below), have reached a proposed settlement of the Action for
 $5,550,000 in cash that, if approved, will resolve all claims in the Action (the
 “Settlement”).
 PLEASE READ THIS NOTICE CAREFULLY.                                   This Notice explains

 1
    All capitalized terms used in this Notice that are not otherwise defined herein shall have the
 meanings ascribed to them in the Stipulation and Agreement of Settlement dated April 12, 2019
 (the “Stipulation”), which is available at www.CapstoneTurbineSecuritiesLitigation.com.
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 39 of 69 Page ID
                                  #:2372


 important rights you may have, including the possible receipt of cash from the
 Settlement. If you are a member of the Settlement Class, your legal rights will
 be affected whether or not you act.
 If you have any questions about this Notice, the proposed Settlement, or your
 eligibility to participate in the Settlement, please DO NOT contact Capstone,
 any other Defendants in the Action, or their counsel. All questions should be
 directed to Lead Counsel or the Claims Administrator (see ¶ 87 below).
       1. Description of the Action and the Settlement Class: This Notice relates
     to a proposed Settlement of claims in a pending securities class action brought by
     investors alleging, among other things, that defendant Capstone Turbine
     Corporation (“Capstone”), Darren R. Jamison (“Jamison”), Edward Reich
     (“Reich”), and Jayme Brooks (“Brooks”) (collectively, the “Defendants”)2
     violated the federal securities laws by making false and misleading statements
     regarding Capstone. A more detailed description of the Action is set forth in
     paragraphs 11-26 below. The proposed Settlement, if approved by the Court, will
     settle claims of the Settlement Class, as defined in paragraph 27 below.
       2. Statement of the Settlement Class’s Recovery: Subject to Court
     approval, Plaintiffs, on behalf of themselves and the Settlement Class, have agreed
     to settle the Action in exchange for a settlement payment of $5,550,000 in cash
     (the “Settlement Amount”) to be deposited into an escrow account. The Net
     Settlement Fund (i.e., the Settlement Amount plus any and all interest earned
     thereon (the “Settlement Fund”) less (a) any Taxes, (b) any Notice and
     Administration Costs, (c) any Litigation Expenses awarded by the Court, and (d)
     any attorneys’ fees awarded by the Court) will be distributed in accordance with a
     plan of allocation that is approved by the Court, which will determine how the Net
     Settlement Fund shall be allocated among members of the Settlement Class. The
     proposed plan of allocation (the “Plan of Allocation”) is set forth on pages 17-25
     below.
       3. Estimate of Average Amount of Recovery Per Share: Based on
     Plaintiffs’ damages expert’s estimate of the number of shares of Capstone
     common stock purchased during the Settlement Class Period that may have been
     affected by the conduct at issue in the Action and assuming that all Settlement
     Class Members elect to participate in the Settlement, the estimated average
     recovery (before the deduction of any Court-approved fees, expenses and costs as

 2
   Defendants Jamison, Reich, and Brooks are collectively referred to herein as the “Individual
 Defendants.”



                                               2
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 40 of 69 Page ID
                                  #:2373


  described herein) per eligible security is $0.55. Settlement Class Members should
  note, however, that the foregoing average recovery per share is only an estimate.
  Some Settlement Class Members may recover more or less than this estimated
  amount depending on, among other factors, when and at what prices they
  purchased/acquired or sold their Capstone stock and the total number of valid
  Claim Forms submitted. Distributions to Settlement Class Members will be made
  based on the Plan of Allocation set forth herein (see pages 17-25 below) or such
  other plan of allocation as may be ordered by the Court.
    4. Average Amount of Damages Per Share: The Parties do not agree on the
  average amount of damages per share that would be recoverable if Plaintiffs were
  to prevail in the Action. Among other things, Defendants deny that they violated
  the federal securities laws or that any damages were suffered by any members of
  the Settlement Class as a result of their conduct.
    5. Attorneys’ Fees and Expenses Sought: Court-appointed Lead Counsel,
  Glancy Prongay & Murray LLP, which have been prosecuting the Action on a
  wholly contingent basis since its inception, have not received any payment of
  attorneys’ fees for their representation of the Settlement Class and have advanced
  the funds to pay expenses necessarily incurred to prosecute this Action. Lead
  Counsel will apply to the Court for an award of attorneys’ fees in an amount not to
  exceed 30% of the Settlement Fund. In addition, Lead Counsel will apply for
  reimbursement of Litigation Expenses paid or incurred in connection with the
  institution, prosecution and resolution of the claims against the Defendants, in an
  amount not to exceed $140,000, which may include an application for
  reimbursement of the reasonable costs and expenses incurred by Plaintiffs directly
  related to their representation of the Settlement Class. Any fees and expenses
  awarded by the Court will be paid from the Settlement Fund. Settlement Class
  Members are not personally liable for any such fees or expenses. An estimate of
  the average cost per affected share of common stock, if the Court approves Lead
  Counsel’s fee and expense application, is $0.18 per eligible share.
   6. Identification of Attorneys’ Representatives:           Plaintiffs and the
  Settlement Class are represented by Casey E. Sadler, Esq. of Glancy Prongay &
  Murray LLP, 1925 Century Park East, Suite 2100, Los Angeles, CA 90067, (888)
  773-9224, settlements@glancylaw.com.
    7. Reasons for the Settlement: Plaintiffs’ principal reason for entering into
  the Settlement is the substantial immediate cash benefit for the Settlement Class
  without the risk or the delays inherent in further litigation. Moreover, the
  substantial cash benefit provided under the Settlement must be considered against
  the significant risk that a smaller recovery – or indeed no recovery at all – might

                                          3
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 41 of 69 Page ID
                                  #:2374


  be achieved after contested motions, a trial of the Action and the likely appeals
  that would follow a trial. This process could be expected to last several years.
  Defendants, who deny all allegations of wrongdoing or liability whatsoever, are
  entering into the Settlement solely to eliminate the uncertainty, burden and
  expense of further protracted litigation.

      YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENT:
 SUBMIT A CLAIM               This is the only way to be eligible to receive a
 FORM POSTMARKED              payment from the Settlement Fund. If you are a
 NO LATER THAN                Settlement Class Member and you remain in the
 OCTOBER 15, 2019.            Settlement Class, you will be bound by the
                              Settlement as approved by the Court and you will
                              give up any Released Plaintiffs’ Claims (defined in
                              ¶ 36 below) that you have against Defendants and
                              the other Defendants’ Releasees (defined in ¶ 37
                              below), so it is in your interest to submit a Claim
                              Form.
  EXCLUDE YOURSELF            If you exclude yourself from the Settlement Class,
  FROM THE                    you will not be eligible to receive any payment from
  SETTLEMENT CLASS            the Settlement Fund. This is the only option that
  BY SUBMITTING A             allows you ever to be part of any other lawsuit
  WRITTEN REQUEST             against any of the Defendants or the other
  FOR EXCLUSION               Defendants’ Releasees concerning the Released
  THAT IS RECEIVED            Plaintiffs’ Claims.
  BY, OR POSTMARKED
  NO LATER THAN,
  OCTOBER 15, 2019.
  OBJECT TO THE               If you do not like the proposed Settlement, the
  SETTLEMENT BY               proposed Plan of Allocation, or the request for
  SUBMITTING A                attorneys’ fees and reimbursement of Litigation
  WRITTEN OBJECTION           Expenses, you may write to the Court and explain
  SO THAT IT IS               why you do not like them. You cannot object to the
  RECEIVED BY, OR             Settlement, the Plan of Allocation or the fee and
  POSTMARKED NO               expense request unless you are a Settlement Class
  LATER THAN,                 Member and do not exclude yourself from the
  OCTOBER 15, 2019.           Settlement Class.
  GO TO A HEARING ON Submitting a written objection and notice of
  NOVEMBER 15, 2019  intention to appear by October 25, 2019 allows you

                                         4
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 42 of 69 Page ID
                                  #:2375



  AT 10:00 A.M., AND                     to speak in Court, at the discretion of the Court,
  FILE A NOTICE OF                       about the fairness of the proposed Settlement, the
  INTENTION TO                           Plan of Allocation, and/or the request for attorneys’
  APPEAR SO THAT IT                      fees and reimbursement of Litigation Expenses. If
  IS RECEIVED NO                         you submit a written objection, you may (but you do
  LATER THAN                             not have to) attend the hearing and, at the discretion
  OCTOBER 25, 2019                       of the Court, speak to the Court about your
                                         objection.
  DO NOTHING.                            If you are a member of the Settlement Class and you
                                         do not submit a valid Claim Form, you will not be
                                         eligible to receive any payment from the Settlement
                                         Fund. You will, however, remain a member of the
                                         Settlement Class, which means that you give up your
                                         right to sue about the claims that are resolved by the
                                         Settlement and you will be bound by any judgments
                                         or orders entered by the Court in the Action.


                              WHAT THIS NOTICE CONTAINS


 Why Did I Get The Postcard Notice? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Page 6
 What Is This Case About? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Page 7
 How Do I Know If I Am Affected By The Settlement? Who Is Included
         In The Settlement Class? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .     Page 9
 What Are Plaintiffs’ Reasons For The Settlement? . . . . . . . . . . . . . . . . . .                  Page 10
 What Might Happen If There Were No Settlement? . . . . . . . . . . . . . . . . . . .Page 11
 How Are Settlement Class Members Affected By The Action And
         The Settlement? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Page 11
 How Do I Participate In The Settlement? What Do I Need To Do? . . . . . . Page 15
 How Much Will My Payment Be? . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . Page 16
 What Payment Are The Attorneys For The Settlement Class Seeking?
         How Will The Lawyers Be Paid? . . . . . . . . . . . . . . . . . . . . . . . . . . . . Page 24
 What If I Do Not Want To Be A Member Of The Settlement


                                                        5
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 43 of 69 Page ID
                                  #:2376


        Class? How Do I Exclude Myself? . . . . . . . . . . . . . . . . . . . . . . . . . .Page 25
 When And Where Will The Court Decide Whether To Approve The Settlement?
        Do I Have To Come To The Hearing? May I Speak At The Hearing If I
        Don’t Like The Settlement? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Page 26
 What If I Bought Shares On Someone Else’s Behalf? . . . . . . . . . . . . . . . . . .Page 28
 Can I See The Court File? Whom Should I Contact If I Have Questions? . Page 28

                    WHY DID I GET THE POSTCARD NOTICE?

    8. The Court directed that the Postcard Notice be mailed to you because you
  or someone in your family or an investment account for which you serve as a
  custodian may have purchased or otherwise acquired one or more of the Capstone
  common stock during the Settlement Class Period. The Court also directed that
  this Notice be posted online at www.CapstoneTurbineSecuritiesLitigation.com
  and mailed to you upon request to the Claims Administrator. The Court has
  directed us to disseminate these notices because, as a potential Settlement Class
  Member, you have a right to know about your options before the Court rules on
  the proposed Settlement. Additionally, you have the right to understand how this
  class action lawsuit may generally affect your legal rights. If the Court approves
  the Settlement, and the Plan of Allocation (or some other plan of allocation), the
  claims administrator selected by Plaintiffs and approved by the Court will make
  payments pursuant to the Settlement after any objections and appeals are resolved.
    9. The purpose of this Notice is to inform you of the existence of this case,
  that it is a class action, how you might be affected, and how to exclude yourself
  from the Settlement Class if you wish to do so. It is also being sent to inform you
  of the terms of the proposed Settlement, and of a hearing to be held by the Court
  to consider the fairness, reasonableness, and adequacy of the Settlement, the
  proposed Plan of Allocation and the motion by Lead Counsel for an award of
  attorneys’ fees and reimbursement of Litigation Expenses (the “Settlement
  Hearing”). See paragraph 78 below for details about the Settlement Hearing,
  including the date and location of the hearing.
    10. The issuance of this Notice is not an expression of any opinion by the Court
  concerning the merits of any claim in the Action, and the Court still has to decide
  whether to approve the Settlement. If the Court approves the Settlement and a
  plan of allocation, then payments to Authorized Claimants will be made after any
  appeals are resolved and after the completion of all claims processing. Please be
  patient, as this process can take some time to complete.


                                                    6
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 44 of 69 Page ID
                                  #:2377



                          WHAT IS THIS CASE ABOUT?

    11. This litigation stems from Plaintiffs’ allegations that Defendants made
  misstatements and omissions regarding Capstone’s backlog orders and accounts
  receivable.
   12. The class action complaint in this Action was filed in the United States
  District Court for the Central District of California, which by Order dated
  February 29, 2016, consolidated the action with a related case, recaptioned the
  action as In re Capstone Turbine Corp. Securities Litigation, CV 15-08914- DMG
  (RAOx), and appointed Lead Plaintiffs and Lead Counsel.
    13. On May 6, 2016, Plaintiffs filed and served their Consolidated Class Action
  Complaint (the “Consolidated Complaint”) asserting claims against all Defendants
  under Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”)
  and Rule 10b-5 promulgated thereunder, and against the Individual Defendants
  under Section 20(a) of the Exchange Act. Among other things, the Consolidated
  Complaint alleged that Defendants made materially false and misleading
  statements about the company’s backlog orders and accounts receivable. The
  Consolidated Complaint further alleged that the prices of Capstone publicly-
  traded securities were artificially inflated as a result of Defendants’ allegedly false
  and misleading statements, and declined when the alleged truth was revealed.
   14. On June 17, 2016, Defendants moved to dismiss the Consolidated
  Complaint.
    15. On July 12, 2016, the parties filed a Joint Stipulation of Dismissal of
  Claims against Edward I. Reich, due to the fact that Mr. Reich died after the case
  was initiated, and on July 13, 2016, the Court entered an Order dismissing the
  claims against Mr. Reich without prejudice.
    16. On March 10, 2017, the Court granted Defendants’ motion to dismiss with
  leave to amend.
    17. On April 28, 2017, Plaintiffs filed and served the Consolidated Second
  Amended Class Action Complaint for Violations of the Federal Securities Laws
  (the "Amended Complaint"). The Amended Complaint, like the Consolidated
  Complaint, asserted claims against Defendants Capstone, Jamison, and Brooks
  under Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder,
  and against Individual Defendants Jamison and Brooks under Section 20(a) of the
  Exchange Act. The Amended Complaint alleged claims substantially similar to
  those alleged in the Consolidated Complaint.
    18. On June 2, 2017, Defendants filed and served a motion to dismiss the
                                            7
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 45 of 69 Page ID
                                  #:2378


  Amended Complaint. The motion was fully briefed. On February 9, 2018, the
  Court entered an order denying Defendants’ motion.
   19. On March 30, 2018, Defendants filed and served an answer to the Amended
  Complaint.
    20. Plaintiffs continued their investigation into the claims asserted but they also
  recognized that the Court’s decision on the motion to dismiss underscored the
  risks attendant to this litigation. While the Parties believe in the merits of their
  respective positions, they recognized the benefits that would accrue if they could
  reach an agreement to resolve the Action. They began to discuss the possibility of
  exploring whether a settlement could be reached through mediation. The Parties
  selected former federal district court Judge Layn Phillips as mediator and
  scheduled a mediation session for September 24, 2018.
    21. In advance of the mediation, Defendants produced relevant documents
  relating to Capstone’s accounts receivables and backlog. Defendants’ substantial
  production was reviewed and analyzed by Lead Counsel. Following Defendants’
  production, the Parties exchanged detailed mediation statements and exhibits that
  addressed the issues of liability, loss causation and damages. Thereafter, each
  Party provided rebuttal statements and exhibits. Both the opening and rebuttal
  mediation statements and exhibits were submitted to Judge Phillips in advance of
  a full-day mediation session that occurred on September 24, 2018. The session,
  which the Lead Plaintiffs attended in person, ended without any settlement
  agreement being reached.
    22. Over the course of the next several weeks, Judge Phillips conducted further
  discussions with the Parties which culminated in Judge Phillips issuing a
  mediator’s proposal to settle this Action. The Parties ultimately agreed to Judge
  Phillips’ mediator’s proposal to settle the Action for $5,550,000.

    23. Based on the investigation, drafting of two substantial complaints, briefing
  on two motions to dismiss, documents produced by Defendants, mediation of the
  case and Plaintiffs’ direct oversight of the prosecution of this matter and with the
  advice of their counsel, each of the Plaintiffs has agreed to settle and release the
  claims raised in the Action pursuant to the terms and provisions of the Stipulation,
  after considering, among other things, (a) the substantial financial benefit that
  Plaintiffs and the other members of the Settlement Class will receive under the
  proposed Settlement; and (b) the significant risks and costs of continued litigation
  and trial.
   24. Defendants are entering into the Stipulation solely to eliminate the
  uncertainty, burden and expense of further protracted litigation. Defendants,

                                           8
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 46 of 69 Page ID
                                  #:2379


  individually and collectively, have denied and continue to deny that they have
  violated the federal securities laws and maintain that their conduct was at all times
  proper and in compliance with all applicable provisions of the law. Defendants
  have denied and continue to deny specifically each and all of the claims and
  contentions of wrongful conduct alleged in the Action, along with all charges of
  wrongdoing or liability against them arising out of any of the conduct, statements,
  acts or omissions alleged, or that could have been alleged, in the Action.
  Defendants also have denied and continue to deny, inter alia, the allegations that
  they knowingly or otherwise, made any material misstatements or omissions, that
  the price of Capstone common stock was artificially inflated by reason of any
  alleged misrepresentation or otherwise, or that any member of the Settlement
  Class or any Capstone investor was harmed by the conduct alleged in the Action
  or that could have been alleged as part of the Action. In addition, the Defendants
  maintain they have meritorious defenses to all claims alleged in the Action. The
  Stipulation shall in no event be construed or deemed to be evidence of or an
  admission or concession on the part of any of the Defendants, or any other of the
  Defendants’ Releasees (defined in ¶ 37 below), with respect to any claim or
  allegation of any fault or liability or wrongdoing or damage whatsoever, or any
  infirmity in the defenses that the Defendants have, or could have, asserted.
    25. Similarly, the Stipulation shall in no event be construed or deemed to be
  evidence of or an admission or concession on the part of any plaintiff of any
  infirmity in any of the claims asserted in the Action, or an admission or
  concession that any of the Defendants’ defenses to liability had any merit.
   26. On May 17, 2019, the Court preliminarily approved the Settlement,
  authorized the Postcard Notice to be mailed to potential Settlement Class
  Members and this Notice to be posted online and mailed to potential Settlement
  Class Members upon request, and scheduled the Settlement Hearing to consider
  whether to grant final approval to the Settlement.

      HOW DO I KNOW IF I AM AFFECTED BY THE SETTLEMENT?
          WHO IS INCLUDED IN THE SETTLEMENT CLASS?

   27. If you are a member of the Settlement Class, you are subject to the
  Settlement, unless you timely request to be excluded. The Settlement Class
  consists of:
       all persons and entities who or which purchased or otherwise acquired
       Capstone common stock between June 12, 2014 and November 5,
       2015, inclusive (the “Settlement Class Period”) and were damaged
       thereby.
                                           9
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 47 of 69 Page ID
                                  #:2380


 Excluded from the Settlement Class are Defendants; members of the Immediate
 Family of each of the Individual Defendants; the Officers and/or directors of
 Capstone; any person, firm, trust, corporation, Officer, director or other individual
 or entity which is related to or affiliated with any of the Defendants; and the legal
 representatives, agents, affiliates, heirs, successors-in-interest or assigns of any
 such excluded party. Also excluded from the Settlement Class are any persons or
 entities who or which exclude themselves by submitting a request for exclusion in
 accordance with the requirements set forth in this Notice. See “What If I Do Not
 Want To Be A Member Of The Settlement Class? How Do I Exclude Myself,” on
 page 25 below.
 PLEASE NOTE: RECEIPT OF THE POSTCARD NOTICE DOES NOT
 MEAN THAT YOU ARE A SETTLEMENT CLASS MEMBER OR THAT
 YOU WILL BE ENTITLED TO RECEIVE PROCEEDS FROM THE
 SETTLEMENT.
       If you are a Settlement Class Member and you wish to be eligible
       to participate in the distribution of proceeds from the Settlement,
       you are required to submit the Claim Form that is available
       online at www.CapstoneTurbineSecuritiesLitigation.com or which
       can be mailed to you upon request to the Claims Administrator,
       and the required supporting documentation as set forth therein,
       postmarked no later than October 15, 2019.

      WHAT ARE PLAINTIFFS’ REASONS FOR THE SETTLEMENT?

    28. Plaintiffs and Lead Counsel believe that the claims asserted against
  Defendants have merit. They recognize, however, the expense and length of
  continued proceedings necessary to pursue their claims against the remaining
  Defendants through trial and appeals, as well as the very substantial risks they
  would face in establishing liability and damages. Plaintiffs and Lead Counsel
  recognized that Defendants had numerous avenues of attack that could preclude
  recovery. For example, Defendants asserted that their statements were not
  materially false or misleading, and that even Plaintiffs could prove a materially
  false or misleading statement, Defendants did not make any statements with the
  requisite state of mind to support the securities fraud claim alleged. Even if the
  hurdles to establishing liability were overcome, the amount of damages that could
  be attributed to the allegedly false statement would be hotly contested because
  other material disclosures concerning Capstone’s financial condition were made at
  the time of the alleged disclosure of the alleged fraud. Plaintiffs would have to
  prevail at several stages – motions for summary judgment, trial, and if they

                                          10
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 48 of 69 Page ID
                                  #:2381


  prevailed on those, on the appeals that were likely to follow. Thus, there were
  very significant risks attendant to the continued prosecution of the Action.
    29. In light of these risks, the amount of the Settlement and the immediacy of
  recovery to the Settlement Class, Plaintiffs and Lead Counsel believe that the
  proposed Settlement is fair, reasonable and adequate, and in the best interests of
  the Settlement Class. Plaintiffs and Lead Counsel believe that the Settlement
  provides a substantial benefit to the Settlement Class, namely $5,550,000 in cash
  (less the various deductions described in this Notice), as compared to the risk that
  the claims in the Action would produce a smaller, or no recovery after summary
  judgment, trial and appeals, possibly years in the future.
   30. Defendants have denied the claims asserted against them in the Action and
  deny having engaged in any wrongdoing or violation of law of any kind
  whatsoever. The Defendants assert, among other things, that they did not violate
  any federal securities laws and that Capstone’s investors were not damaged.
  Defendants have agreed to the Settlement solely to eliminate the burden,
  uncertainty, and expense of continued litigation. Accordingly, the Settlement
  may not be construed as an admission of any wrongdoing by Defendants.

      WHAT MIGHT HAPPEN IF THERE WERE NO SETTLEMENT?

    31. If there were no Settlement and Plaintiffs failed to establish any essential
  legal or factual element of their claims against Defendants, neither Plaintiffs nor
  the other members of the Settlement Class would recover anything from
  Defendants. Also, if Defendants were successful in proving any of their defenses,
  either at summary judgment, at trial or on appeal, the Settlement Class could
  recover substantially less than the amount provided in the Settlement, or nothing
  at all.

         HOW ARE SETTLEMENT CLASS MEMBERS AFFECTED
             BY THE ACTION AND THE SETTLEMENT?

   32. As a Settlement Class Member, you are represented by Plaintiffs and Lead
  Counsel, unless you enter an appearance through counsel of your own choice at
  your own expense. You are not required to retain your own counsel, but if you
  choose to do so, such counsel must file a notice of appearance on your behalf and
  must serve copies of his or her appearance on the attorneys listed in the section
  entitled, “When And Where Will The Court Decide Whether To Approve The
  Settlement?,” on page 26 below.


                                          11
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 49 of 69 Page ID
                                  #:2382


    33. If you are a Settlement Class Member and do not wish to remain a
  Settlement Class Member, you may exclude yourself from the Settlement Class by
  following the instructions in the section entitled, “What If I Do Not Want To Be A
  Member Of The Settlement Class? How Do I Exclude Myself?,” on page 25
  below.
    34. If you are a Settlement Class Member and you wish to object to the
  Settlement, the Plan of Allocation, or Lead Counsel’s application for attorneys’
  fees and reimbursement of Litigation Expenses, and if you do not exclude yourself
  from the Settlement Class, you may present your objections by following the
  instructions in the section entitled, “When And Where Will The Court Decide
  Whether To Approve The Settlement?,” on page 26 below.
    35. If you are a Settlement Class Member and you do not exclude yourself from
  the Settlement Class, you will be bound by any orders issued by the Court. If the
  Settlement is approved, the Court will enter a judgment (the “Judgment”). The
  Judgment will dismiss with prejudice the claims against Defendants and will
  provide that, upon the Effective Date of the Settlement, Plaintiffs and each of the
  other Settlement Class Members, on behalf of themselves, and their respective
  heirs, executors, administrators, predecessors, successors, and assigns in their
  capacities as such, will have fully, finally and forever compromised, settled,
  released, resolved, relinquished, waived and discharged each and every Released
  Plaintiffs’ Claim (as defined in ¶ 36 below) (including, without limitation,
  Unknown Claims) against the Defendants and the other Defendants’ Releasees (as
  defined in ¶ 37 below) (whether or not such Settlement Class Member executes
  and delivers a Proof of Claim form or obtains a distribution from the Net
  Settlement Fund). The Judgment will also provide that, upon the Effective Date,
  Plaintiffs and each of the Settlement Class Members and anyone claiming through
  or on behalf of them, shall be permanently barred and enjoined from (i) the
  commencement, assertion, institution, maintenance, prosecution, or enforcement
  against any Defendant or any other Defendants’ Releasee of any action or other
  proceeding in any court of law or equity, arbitration, tribunal, administrative
  forum, or forum of any kind, asserting any of Plaintiffs’ Released Claims
  (including, without limitation, Unknown Claims), and/or (ii) appealing any prior
  rulings in this case.
    36. “Released Plaintiffs’ Claims” means all claims, demands, rights, causes of
  action or liabilities of every nature and description whatsoever (including, but not
  limited to, any claims for damages, interest, attorneys’ fees, expert or consulting
  fees, and other costs, expenses or liabilities whatsoever), whether known claims or
  Unknown Claims, whether arising under federal, state, common or foreign law or

                                          12
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 50 of 69 Page ID
                                  #:2383


  any other law, rule, ordinance, administrative provision or regulation, whether
  class or individual in nature, whether fixed or contingent, accrued or unaccrued,
  liquidated or unliquidated, at law or in equity, matured, unmatured, concealed or
  hidden, suspected or unsuspected, which now exist or heretofore have existed, that
  Plaintiffs or any other member of the Settlement Class: (i) asserted in the
  Amended Complaint or prior complaints in this Action; or (ii) could have asserted
  in any forum that arise out of or are based upon the allegations, transactions,
  public filings, statements, facts, matters or occurrences, representations or
  omissions involved, set forth, or referred to in the Amended Complaint and that
  relate to the purchase, acquisition, holding, disposition, or sale of Capstone
  common stock during the Settlement Class Period. Released Plaintiffs’ Claims do
  not include: (i) any claims relating to the enforcement of the Settlement; (ii) any
  claims of any person or entity who or which submits a request for exclusion that is
  accepted by the Court; (iii) claims of FiveT Investment Management LTD and
  Deep Field Fund Spc Ltd Open Cluster Segregated Portfolio brought by them in
  the action styled FiveT Investment Management LTD, et al., v. Jamison, et al.,
  Case No. CV-18-03512-DMG-RAOx (C.D. Cal.); and (iv) claims brought
  derivatively in the following actions: Stesiak v. Jamison, et al., No. BC610782
  (Los Angeles County); Kilpatrick v. Simon, et al., No. BC623167 (Los Angeles
  County); Haber v. Jamison, et al., No. CV16-01569-DMG-RAOx (C.D. Cal.);
  Tuttle v. Atkinson, et al., No. CV 16-05127-DMG-RAOx (C.D. Cal.); and Boll v.
  Jamison, et al., No. CV16-05282-DMG-RAOx (C.D. Cal.).
    37. “Defendants’ Releasees” means Defendants and their current and former
  officers, directors, partners, insurers, co-insurers, reinsurers, principals,
  controlling shareholders, attorneys, accountants, auditors, investment advisors,
  personal or legal representatives, agents, parents, affiliates, subsidiaries,
  successors, predecessors, divisions, joint ventures, assigns, assignees, spouses,
  heirs, estates, related or affiliated entities, employees, any entity in which
  Defendants have a controlling interest, any members of the Individual
  Defendants’ Immediate Family, any trust of which an Individual Defendant is the
  settlor or which is for the benefit of an Individual Defendant and/or any member
  of an Individual Defendant’s Immediate Family, and any entity in which a
  Defendant and/or any member of an Individual Defendant’s Immediate Family
  has or have a controlling interest (directly or indirectly).
    38. “Unknown Claims” means any Released Plaintiffs’ Claims which any
  plaintiff or any other Settlement Class Member does not know or suspect to exist
  in his, her or its favor at the time of the release of such claims, and any Released
  Defendants’ Claims which any Defendant or any other Defendants’ Releasee does
  not know or suspect to exist in his, her, or its favor at the time of the release of

                                          13
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 51 of 69 Page ID
                                  #:2384


  such claims, which, if known by him, her or it, might have affected his, her or its
  decision(s) with respect to this Settlement, including his, her or its decision(s) not
  to object to the Settlement or to seek exclusion from the Settlement Class. With
  respect to any and all Released Claims, the Parties stipulate and agree that, upon
  the Effective Date of the Settlement, Plaintiffs and Defendants shall expressly
  waive, and each of the other Settlement Class Members and each of the other
  Defendants’ Releases shall be deemed to have waived, and by operation of the
  Judgment, shall have expressly waived the provisions, rights, and benefits
  conferred by any law of any state or territory of the United States, or principle of
  common law or foreign law, which is similar, comparable, or equivalent to
  California Civil Code §1542, which provides:

       A general release does not extend to claims that the creditor or
       releasing party does not know or suspect to exist in his or her favor at
       the time of executing the release and that, if known by him or her,
       would have materially affected his or her settlement with the debtor or
       released party.

 Plaintiffs, any Settlement Class Member, Defendants, and their respective
 Releasees, may hereafter discover facts in addition to or different from those which
 he, she, or it now knows or believes to be true with respect to the subject matter of
 the Released Claims, but the Parties stipulate and agree that, upon the Effective
 Date of the Settlement, Plaintiffs and each of the Defendants shall expressly waive,
 and each of the other Settlement Class Members and Releasees shall be deemed to
 have waived, and by operation of the Judgment, shall have expressly waived any
 and all Released Claims without regard to the subsequent discovery or existence of
 such different or additional facts. Plaintiffs and Defendants acknowledge, and
 each of the other Settlement Class Members and each of the other Defendants’
 Releasees shall be deemed by operation of law to have acknowledged, that the
 foregoing waiver was separately bargained for and a key element of the Settlement.

    39. The Judgment will also provide that, upon the Effective Date of the
  Settlement, Defendants, on behalf of themselves, and their respective heirs,
  executors, administrators, predecessors, successors, and assigns in their capacities
  as such, will have fully, finally and forever compromised, settled, released,
  resolved, relinquished, waived and discharged each and every Released
  Defendants’ Claim (as defined in ¶ 40 below) against Plaintiffs and the other
  Plaintiffs’ Releasees (as defined in ¶ 41 below), and shall forever be barred and
  enjoined from prosecuting any or all of the Released Defendants’ Claims against
  any of the Plaintiffs’ Releasees.
                                           14
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 52 of 69 Page ID
                                  #:2385


    40. “Released Defendants’ Claims” means all claims, demands, rights, causes
  of action or liabilities of every nature and description whatsoever (including, but
  not limited to, any claims for damages, interest, attorneys’ fees, expert or
  consulting fees, and other costs, expenses or liabilities whatsoever), whether
  known claims or Unknown Claims, whether arising under federal, state, common
  or foreign law or any other law, rule, ordinance, administrative provision or
  regulation, whether class or individual in nature, whether fixed or contingent,
  accrued or unaccrued, liquidated or unliquidated, at law or in equity, matured,
  unmatured, concealed or hidden, suspected or unsuspected, which now exist or
  heretofore have existed, that arise out of or relate in any way to the institution,
  prosecution, or settlement of the claims asserted in the Action against the
  Defendants. Released Defendants’ Claims do not include any claims relating to
  the enforcement of the Settlement or any claims against any person or entity who
  or which submits a request for exclusion from the Settlement Class that is
  accepted by the Court.
    41. “Plaintiffs’ Releasees” means Plaintiffs, all other plaintiffs in the Action,
  their respective attorneys, and all other Settlement Class Members, and their
  respective current and former officers, directors, agents, parents, affiliates,
  subsidiaries, successors, predecessors, assigns, assignees, employees, and
  attorneys, any entity in which Plaintiffs have a controlling interest, any members
  of a Plaintiff’s Immediate Family, any trust of which an Plaintiff is the settlor or
  which is for the benefit of a Plaintiff and/or any member of a Plaintiff’s
  Immediate Family, and any entity in which a Plaintiff and/or any member of a
  Plaintiff’s Immediate Family has or have a controlling interest (directly or
  indirectly).

  HOW DO I PARTICIPATE IN THE SETTLEMENT? WHAT DO I NEED
                           TO DO?

   42. To be eligible for a payment from the proceeds of the Settlement, you must
  be a member of the Settlement Class and you must timely complete and return the
  Claim Form with adequate supporting documentation postmarked no later than
  October 15, 2019. A Claim Form is available on the website maintained by the
  Claims           Administrator            for           the            Settlement,
  www.CapstoneTurbineSecuritiesLitigation.com, or you may request that a Claim
  Form be mailed to you by calling the Claims Administrator toll free at 1-855-637-
  1041. Please retain all records of your ownership of and transactions in Capstone
  common stock, as they may be needed to document your Claim. If you request
  exclusion from the Settlement Class or do not submit a timely and valid Claim

                                          15
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 53 of 69 Page ID
                                  #:2386


  Form, you will not be eligible to share in the Net Settlement Fund.

                    HOW MUCH WILL MY PAYMENT BE?

   43. At this time, it is not possible to make any determination as to how much
  any individual Settlement Class Member may receive from the Settlement.
    44. Pursuant to the Settlement, Defendants have agreed to pay or caused to be
  paid five million five hundred fifty thousand dollars ($5,550,000) in cash. The
  Settlement Amount will be deposited into an escrow account. The Settlement
  Amount plus any interest earned thereon after being transferred to the escrow
  account is referred to as the “Settlement Fund.” If the Settlement is approved by
  the Court and the Effective Date occurs, the “Net Settlement Fund” (that is, the
  Settlement Fund less (a) all federal, state and/or local taxes on any income earned
  by the Settlement Fund and the reasonable costs incurred in connection with
  determining the amount of and paying taxes owed by the Settlement Fund
  (including, without limitation, reasonable expenses of tax attorneys and
  accountants), and all taxes imposed on payments by the Settlement Fund,
  including withholding taxes; (b) the costs and expenses incurred in connection
  with providing notice to Settlement Class Members and administering the
  Settlement on behalf of Settlement Class Members; and (c) any attorneys’ fees
  and Litigation Expenses awarded by the Court) will be distributed to Settlement
  Class Members who submit valid Claim Forms, in accordance with the proposed
  Plan of Allocation or such other plan of allocation as the Court may approve.
    45. The Net Settlement Fund will not be distributed unless and until the Court
  has approved the Settlement and a plan of allocation, and the time for any petition
  for rehearing, appeal or review, whether by certiorari or otherwise, has expired.
    46. Neither Defendants nor any other person or entity that paid any portion of
  the Settlement Amount on their behalf are entitled to get back any portion of the
  Settlement Fund once the Court’s order or judgment approving the Settlement
  becomes Final. Defendants and the other Defendants’ Releasees shall not have
  any liability, obligation or responsibility for the administration of the Settlement,
  the disbursement of the Net Settlement Fund or the plan of allocation.
    47. Approval of the Settlement is independent from approval of a plan of
  allocation. Any determination with respect to a plan of allocation will not affect
  the Settlement, if approved.
    48. Unless the Court otherwise orders, any Settlement Class Member who fails
  to submit a Claim Form postmarked on or before October 15, 2019 shall be fully
  and forever barred from receiving payments pursuant to the Settlement but will in

                                          16
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 54 of 69 Page ID
                                  #:2387


  all other respects remain a Settlement Class Member and be subject to the
  provisions of the Stipulation, including the terms of any Judgment entered and the
  releases given. This means that each Settlement Class Member releases the
  Released Plaintiffs’ Claims (as defined in ¶ 36 above) against Defendants and the
  other Defendants’ Releasees (as defined in ¶ 37 above) and will be enjoined and
  prohibited from filing, prosecuting, or pursuing any of the Released Plaintiffs’
  Claims against any of the Defendants or the other Defendants’ Releasees whether
  or not such Settlement Class Member submits a Claim Form.
    49. Participants in and beneficiaries of a plan covered by ERISA (“ERISA
  Plan”) should NOT include any information relating to their transactions in
  Capstone common stock held through the ERISA Plan in any Claim Form that
  they may submit in this Action. They should include ONLY those shares that
  they purchased or acquired outside of the ERISA Plan. Claims based on any
  ERISA Plan’s purchases or acquisitions of Capstone common stock during the
  Settlement Class Period may be made by the plan’s trustees. To the extent any of
  the Defendants or any of the other persons or entities excluded from the
  Settlement Class are participants in the ERISA Plan, such persons or entities shall
  not receive, either directly or indirectly, any portion of the recovery that may be
  obtained from the Settlement by the ERISA Plan.
   50. The Court has reserved jurisdiction to allow, disallow, or adjust on
  equitable grounds the Claim of any Settlement Class Member.
   51. Each Claimant shall be deemed to have submitted to the jurisdiction of the
  Court with respect to his, her or its Claim Form.
    52. Only Settlement Class Members, i.e., persons and entities who purchased or
  otherwise acquired Capstone common stock during the Settlement Class Period
  and were damaged as a result of such purchases or acquisitions will be eligible to
  share in the distribution of the Net Settlement Fund. Persons and entities that are
  excluded from the Settlement Class by definition or that exclude themselves from
  the Settlement Class pursuant to request will not be eligible to receive a
  distribution from the Net Settlement Fund and should not submit Claim Forms.
  The only securities that are included in the Settlement are Capstone common
  stock.
                      PROPOSED PLAN OF ALLOCATION
    53. The objective of the Plan of Allocation is to equitably distribute the
  Settlement proceeds to those Settlement Class Members who suffered economic
  losses as a proximate result of the alleged wrongdoing. The Court has not made
  any findings that the Defendants are liable to the Settlement Class or that the
  Settlement Class has suffered any compensable damages, nor has the Court made
                                          17
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 55 of 69 Page ID
                                  #:2388


  any finding as to the measure of damages.

    54. The calculations made pursuant to the Plan of Allocation are not intended to
  be estimates of, nor indicative of, the amounts that Settlement Class Members
  might have been able to recover after a trial. Nor are the calculations pursuant to
  the Plan of Allocation intended to be estimates of the amounts that will be paid to
  Authorized Claimants pursuant to the Settlement. The computations under the
  Plan of Allocation are only a method to weigh the claims of Authorized Claimants
  against one another for the purposes of making pro rata allocations of the Net
  Settlement Fund.

     55. The Plan of Allocation generally measures the amount of loss that a
  Settlement Class Member can claim for purposes of making pro rata allocations
  of the cash in the Net Settlement Fund to Authorized Claimants. The Plan of
  Allocation is not a formal damage analysis. Recognized Loss Amounts are based
  primarily on the price declines observed over the period which Plaintiffs allege
  corrective information was entering the market place. In this case, Plaintiffs
  allege that Defendants made false statements and omitted material facts between
  June 12, 2014 and November 5, 2015, which had the effect of artificially inflating
  the prices of Capstone common stock.

     56. In order to have recoverable damages, the corrective disclosure of the
  allegedly misrepresented information must be the cause of the decline in the price
  or value of the Capstone stock. In this Action, Plaintiffs allege that Defendants
  made false statements and omitted material facts during the period between June
  12, 2014 and November 5, 2015, inclusive, which had the effect of artificially
  inflating the prices of Capstone common stock. Plaintiffs further allege that
  corrective disclosures removed artificial inflation from the price of Capstone stock
  on August 7, 2014, June 15, 2015, October 1, 2015, and November 5, 2015. Thus,
  in order for a Settlement Class Member to have a “Recognized Loss Amount”
  under the Plan of Allocation, with respect to Capstone stock, the shares must have
  been purchased or acquired during the Settlement Class Period and held through at
  least one of these disclosure dates. Additionally, in order to have a Recognized
  Loss Amount, a Claimant must have suffered a loss on their transactions in
  Capstone common stock.

    57. To the extent a Claimant does not satisfy one of the conditions set forth in
  the preceding paragraph, his, her or its Recognized Loss Amount for those
  transactions will be zero.
            CALCULATION OF RECOGNIZED LOSS AMOUNTS

                                          18
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 56 of 69 Page ID
                                  #:2389


      58. Based on the formula set forth below, a “Recognized Loss Amount” shall
     be calculated for each purchase or acquisition of Capstone stock during the
     Settlement Class Period that is listed in the Proof of Claim Form and for which
     adequate documentation is provided. In the calculations below, if a Recognized
     Loss Amount calculates to a negative number, that Recognized Loss Amount shall
     be zero.

      59. For shares of common stock purchased or otherwise acquired between June
     12, 2014 and November 5, 2015:

          A.    For shares of Capstone common stock held at the end of trading on
          February 3, 2016, the Recognized Loss shall be that number of shares
          multiplied by the lesser of:

                   (1)       the applicable purchase date artificial inflation per share figure,
                             as found in Table A; or
                   (2)       the difference between the purchase price per share and $1.55. 3

          B.    For shares of Capstone common stock sold between June 12, 2014
          and November 5, 2015, the Recognized Loss shall be that number of shares
          multiplied by the lesser of:

                   (1)       the applicable purchase date artificial inflation per share figure
                             less the applicable sales date artificial inflation per share figure,
                             as found in Table A; or
                   (2)       the difference between the purchase price per share and the
                             sales price per share.

          C.    For shares of Capstone common stock sold between November 6,
          2015 and February 3, 2016, the Recognized Loss shall be the lesser of:

                   (1)       the applicable purchase date artificial inflation per share figure,
                             as found in Table A; or

 3
   Pursuant to Section 21(D)(e)(1) of the Private Securities Litigation Reform Act of 1995, “in any private action
 arising under this title in which the plaintiff seeks to establish damages by reference to the market price of a security,
 the award of damages to the plaintiff shall not exceed the difference between the purchase or sale price paid or
 received, as appropriate, by the plaintiff for the subject security and the mean trading price of that security during
 the 90-day period beginning on the date on which the information correcting the misstatement or omission that is the
 basis for the action is disseminated.” The mean (average) closing price of Capstone Turbine common stock during
 the 90-day period beginning on November 6, 2015 and ending on February 3, 2016 was $1.55 per share.



                                                            19
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 57 of 69 Page ID
                                  #:2390


                   (2)       the difference between the purchase price per share and the
                             sales price per share; or
                   (3)       the difference between the purchase price per share and the
                             average closing price between November 6, 2015 and the date
                             of sale, as found in Table B4.



 Table A


                                                         Artificial Inflation
          Purchase or Sale Date Range                                 Per Share

          06/12/2014 -        08/07/2014                          $   8.22
          08/08/2014 -        06/15/2015                          $   3.82
          06/16/2015 -        09/30/2015                          $   2.04
          10/01/2015 -        11/05/2015                          $   0.31



 Table B

                              Average Closing                                  Average Closing
                              Price Between                                    Price Between
                             11/06/2015 and                                    11/06/2015 and
 Date of Sale                Date of Sale                         Date of Sale       Date of Sale

 11/06/2015                   $3.99                               12/21/2015                   $1.78
 11/09/2015                   $3.52                               12/22/2015                   $1.76
 11/10/2015                   $3.27                               12/23/2015                   $1.75
 11/11/2015                   $3.00                               12/24/2015                   $1.74
 11/12/2015                   $2.84                               12/28/2015                   $1.74

 4
   Pursuant to Section 21(D)(e)(2) of the Private Securities Litigation Reform Act of 1995, "in any private action
 arising under this title in which the plaintiff seeks to establish damages by reference to the market price of a security,
 if the plaintiff sells or repurchases the subject security prior to the expiration of the 90-day period described in
 paragraph (1), the plaintiff’s damages shall not exceed the difference between the purchase or sale price paid or
 received, as appropriate, by the plaintiff for the security and the mean trading price of the security during the period
 beginning immediately after dissemination of information correcting the misstatement or omission and ending on
 the date on which the plaintiff sells or repurchases the security.”


                                                            20
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 58 of 69 Page ID
                                  #:2391


 11/13/2015          $2.75                12/29/2015              $1.73
 11/16/2015          $2.64                12/30/2015              $1.71
 11/17/2015          $2.56                12/31/2015              $1.71
 11/18/2015          $2.49                01/04/2016              $1.70
 11/19/2015          $2.43                01/05/2016              $1.69
 11/20/2015          $2.38                01/06/2016              $1.69
 11/23/2015          $2.33                01/07/2016              $1.68
 11/24/2015          $2.29                01/08/2016              $1.67
 11/25/2015          $2.25                01/11/2016              $1.66
 11/27/2015          $2.21                01/12/2016              $1.65
 11/30/2015          $2.17                01/13/2016              $1.64
 12/01/2015          $2.14                01/14/2016              $1.63
 12/02/2015          $2.11                01/15/2016              $1.62
 12/03/2015          $2.08                01/19/2016              $1.61
 12/04/2015          $2.05                01/20/2016              $1.60
 12/07/2015          $2.02                01/21/2016              $1.59
 12/08/2015          $1.99                01/22/2016              $1.59
 12/09/2015          $1.96                01/25/2016              $1.58
 12/10/2015          $1.94                01/26/2016              $1.57
 12/11/2015          $1.91                01/27/2016              $1.57
 12/14/2015          $1.88                01/28/2016              $1.57
 12/15/2015          $1.86                01/29/2016              $1.56
 12/16/2015          $1.84                02/01/2016              $1.56
 12/17/2015          $1.82                02/02/2016              $1.55
 12/18/2015          $1.80                02/03/2016              $1.55
                             ADDITIONAL PROVISIONS

   60. The Net Settlement Fund will be allocated among all Authorized Claimants
  whose Distribution Amount (defined in paragraph 63 below) is $10.00 or greater.
    61. If a Settlement Class Member has more than one purchase/acquisition or
  sale of Capstone common stock, all purchases/acquisitions and sales of the like
  security shall be matched on a First In, First Out (“FIFO”) basis. Settlement Class
  Period sales will be matched first against any holdings at the beginning of the
  Settlement Class Period, and then against purchases/acquisitions in chronological
  order, beginning with the earliest purchase/acquisition made during the Settlement
  Class Period.
    62. A Claimant’s “Recognized Claim” under the Plan of Allocation shall be the
  sum of his, her or its Recognized Loss Amounts for all of the Capstone common
  stock.

                                          21
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 59 of 69 Page ID
                                  #:2392


    63. The Net Settlement Fund will be distributed to Authorized Claimants on a
  pro rata basis based on the relative size of their Recognized Claims. Specifically,
  a “Distribution Amount” will be calculated for each Authorized Claimant, which
  shall be the Authorized Claimant’s Recognized Claim divided by the total
  Recognized Claims of all Authorized Claimants, multiplied by the total amount in
  the Net Settlement Fund. If any Authorized Claimant’s Distribution Amount
  calculates to less than $10.00, it will not be included in the calculation and no
  distribution will be made to such Authorized Claimant.
    64. Purchases or acquisitions and sales of Capstone common stock shall be
  deemed to have occurred on the “contract” or “trade” date as opposed to the
  “settlement” or “payment” date. The receipt or grant by gift, inheritance or
  operation of law of Capstone common stock during the Settlement Class Period
  shall not be deemed a purchase, acquisition or sale of Capstone common stock for
  the calculation of an Authorized Claimant’s Recognized Loss Amount, nor shall
  the receipt or grant be deemed an assignment of any claim relating to the
  purchase/acquisition of any Capstone stock unless (i) the donor or decedent
  purchased or otherwise acquired such Capstone stock during the Settlement Class
  Period; and (ii) no Claim Form was submitted by or on behalf of the donor, on
  behalf of the decedent, or by anyone else with respect to such Capstone stock.
    65. The date of covering a “short sale” is deemed to be the date of purchase or
  acquisition of the Capstone common stock. The date of a “short sale” is deemed
  to be the date of sale of the Capstone stock. Under the Plan of Allocation,
  however, the Recognized Loss Amount on “short sales” is zero. In the event that
  a Claimant has an opening short position in an Capstone stock, the earliest
  Settlement Class Period purchases or acquisitions of that security shall be matched
  against such opening short position, and not be entitled to a recovery, until that
  short position is fully covered.
    66. Option contracts are not securities eligible to participate in the Settlement.
  With respect to Capstone stock purchased or sold through the exercise of an
  option, the purchase/sale date of the Capstone stockis the exercise date of the
  option and the purchase/sale price of the Capstone stock is the exercise price of
  the option.
    67. To the extent a Claimant had a market gain with respect to his, her, or its
  overall transactions in Capstone common stock during the Settlement Class
  Period, the value of the Claimant’s Recognized Claim shall be zero. Such
  Claimants shall in any event be bound by the Settlement. To the extent that a
  Claimant suffered an overall market loss with respect to his, her, or its overall
  transactions in Capstone stock during the Settlement Class Period, but that market

                                          22
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 60 of 69 Page ID
                                  #:2393


     loss was less than the total Recognized Claim calculated above, then the
     Claimant’s Recognized Claim shall be limited to the amount of the actual market
     loss.
       68. For purposes of determining whether a Claimant had a market gain with
     respect to his, her, or its overall transactions in Capstone stock during the
     Settlement Class Period or suffered a market loss, the Claims Administrator shall
     determine the difference between (i) the Total Purchase Amount 5 and (ii) the sum
     of the Total Sales Proceeds6 and Total Holding Value.7 This difference shall be
     deemed a Claimant’s market gain or loss with respect to his, her, or its overall
     transactions in Capstone stock during the Settlement Class Period.
       69. After the initial distribution of the Net Settlement Fund, the Claims
     Administrator shall make reasonable and diligent efforts to have Authorized
     Claimants cash their distribution checks. To the extent any monies remain in the
     fund nine (9) months after the initial distribution, if Lead Counsel, in consultation
     with the Claims Administrator, determines that it is cost-effective to do so, the
     Claims Administrator shall conduct a re-distribution of the funds remaining after
     payment of any unpaid fees and expenses incurred in administering the
     Settlement, including for such re-distribution, to Authorized Claimants who have
     cashed their initial distributions and who would receive at least $10.00 from such
     re-distribution. Additional re-distributions to Authorized Claimants who have
     cashed their prior checks and who would receive at least $10.00 on such
     additional re-distributions may occur thereafter if Lead Counsel, in consultation
     with the Claims Administrator, determines that additional re-distributions, after
     the deduction of any additional fees and expenses incurred in administering the
     Settlement, including for such re-distributions, would be cost-effective. At such
     time as it is determined that the re-distribution of funds remaining in the Net

 5
   The “Total Purchase Amount” is the total amount the Claimant paid (excluding commissions
 and other charges) for all Capstone stock purchased or acquired during the Settlement Class
 Period.
 6
   The Claims Administrator shall match any sales of Capstone common stock during the
 Settlement Class Period, first against the Claimant’s opening position in the like security (the
 proceeds of those sales will not be considered for purposes of calculating market gains or losses).
 The total amount received (excluding commissions and other charges) for the remaining sales of
 Capstone common stock sold during the Settlement Class Period shall be the “Total Sales
 Proceeds.”
 7
   The Claims Administrator shall ascribe a holding value to Capstone stock purchased or
 acquired during the Settlement Class Period and still held as of the close of trading on November
 5, 2015, which shall be the November 5, 2015 closing price.


                                                 23
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 61 of 69 Page ID
                                  #:2394


  Settlement Fund is not cost-effective, the remaining balance shall be contributed
  to non-sectarian, not-for-profit organization(s), to be recommended by Lead
  Counsel and approved by the Court.
    70. Payment pursuant to the Plan of Allocation, or such other plan of allocation
  as may be approved by the Court, shall be conclusive against all Authorized
  Claimants. No person shall have any claim against Plaintiffs, Lead Counsel,
  Plaintiffs’ damages expert, Defendants, Defendants’ Counsel, or any of the other
  Releasees, or the Claims Administrator or other agent designated by Lead Counsel
  arising from distributions made substantially in accordance with the Stipulation,
  the plan of allocation approved by the Court, or further Orders of the Court.
  Plaintiffs, Defendants and their respective counsel, and all other Defendants’
  Releasees, shall have no responsibility or liability whatsoever for the investment
  or distribution of the Settlement Fund, the Net Settlement Fund, the plan of
  allocation, or the determination, administration, calculation, or payment of any
  Claim Form or nonperformance of the Claims Administrator, the payment or
  withholding of taxes (including interest and penalties) owed by the Settlement
  Fund, or any losses incurred in connection therewith.

    71. The Plan of Allocation set forth herein is the plan that is being proposed to
  the Court for its approval by Plaintiffs after consultation with their damages
  expert. The Court may approve this plan as proposed or it may modify the Plan of
  Allocation without further notice to the Settlement Class. Any Orders regarding
  any modification of the Plan of Allocation will be posted on the settlement
  website, www.CapstoneTurbineSecuritiesLitigation.com.

    WHAT PAYMENT ARE THE ATTORNEYS FOR THE SETTLEMENT
                      CLASS SEEKING?
              HOW WILL THE LAWYERS BE PAID?

    72. Lead Counsel have not received any payment for their services in pursuing
  claims against the Defendants on behalf of the Settlement Class, nor have Lead
  Counsel been reimbursed for their out-of-pocket expenses. Before final approval
  of the Settlement, Lead Counsel will apply to the Court for an award of attorneys’
  fees for all Plaintiffs’ Counsel in an amount not to exceed 30% of the Settlement
  Fund. At the same time, Lead Counsel also intends to apply for reimbursement of
  Litigation Expenses in an amount not to exceed $140,000, which may include an
  application for reimbursement of the reasonable costs and expenses incurred by
  Plaintiffs directly related to their representation of the Settlement Class. The
  Court will determine the amount of any award of attorneys’ fees or reimbursement
  of Litigation Expenses. Such sums as may be approved by the Court will be paid
                                          24
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 62 of 69 Page ID
                                  #:2395


  from the Settlement Fund. Settlement Class Members are not personally liable for
  any such fees or expenses.

  WHAT IF I DO NOT WANT TO BE A MEMBER OF THE SETTLEMENT
                            CLASS?
                  HOW DO I EXCLUDE MYSELF?
     73. Each Settlement Class Member will be bound by all determinations and
  judgments in this lawsuit, whether favorable or unfavorable, unless such person or
  entity mails or delivers a written Request for Exclusion from the Settlement Class,
  addressed to CLASS ACTION OPT-OUT, ATTN: In re Capstone Turbine
  Corporation Securities Litigation, P.O. Box 58220, 1500 John F Kennedy Blvd,
  Suite C31, Philadelphia, PA 19102. The exclusion request must be received by,
  or postmarked no later than, October 15, 2019. You will not be able to exclude
  yourself from the Settlement Class after that date. Each Request for Exclusion
  must: (a) state the name, address and telephone number of the person or entity
  requesting exclusion, and in the case of entities the name and telephone number of
  the appropriate contact person; (b) state that such person or entity “requests
  exclusion from the Settlement Class in In re Capstone Turbine Corporation
  Securities Litigation, Lead Case No. CV 15-08914-DMG (RAOx)”; (c) identify
  and state the number of Capstone shares that the person or entity requesting
  exclusion purchased/acquired and/or sold during the Settlement Class Period (i.e.,
  between June 12, 2014 and November 5, 2015, inclusive), as well as the dates and
  prices of each such purchase/acquisition and sale; and (d) be signed by the person
  or entity requesting exclusion or an authorized representative. A Request for
  Exclusion shall not be valid and effective unless it provides all the information
  called for in this paragraph and is received or postmarked within the time stated
  above, or is otherwise accepted by the Court.

    74. If you do not want to be part of the Settlement Class, you must follow these
  instructions for exclusion even if you have pending, or later file, another lawsuit,
  arbitration, or other proceeding relating to any Released Plaintiffs’ Claim against
  any of the Defendants or the other Defendants’ Releasees.
    75. If you ask to be excluded from the Settlement Class, you will not be eligible
  to receive any payment out of the Net Settlement Fund.
   76. Defendants have the right to terminate the Settlement if valid requests for
  exclusion are received from persons and entities entitled to be members of the
  Settlement Class in an amount that exceeds an amount agreed to by Plaintiffs and
  Defendants.


                                          25
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 63 of 69 Page ID
                                  #:2396




     WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO
     APPROVE THE SETTLEMENT? DO I HAVE TO COME TO THE
            HEARING? MAY I SPEAK AT THE HEARING
              IF I DON’T LIKE THE SETTLEMENT?
    77. Settlement Class Members do not need to attend the Settlement
  Hearing. The Court will consider any submission made in accordance with
  the provisions below even if a Settlement Class Member does not attend the
  hearing. You can participate in the Settlement without attending the
  Settlement Hearing.
    78. The Settlement Hearing will be held on November 15, 2019 at 10:00 a.m.,
  before the Honorable Dolly M. Gee at the United States District Court for the
  Central District of California, United States Courthouse, 350 West 1st Street, Los
  Angeles, CA, 90012, Courtroom 8C, 8th Floor. The Court reserves the right to
  approve the Settlement, the Plan of Allocation, Lead Counsel’s motion for an
  award of attorneys’ fees and reimbursement of Litigation Expenses and/or any
  other matter related to the Settlement at or after the Settlement Hearing without
  further notice to the members of the Settlement Class.

   79. Any Settlement Class Member who or which does not request exclusion
  may object to the Settlement, the proposed Plan of Allocation or Lead Counsel’s
  motion for an award of attorneys’ fees and reimbursement of Litigation Expenses.
  Objections must be in writing. You must submit any written objection, together
  with copies of all other papers and briefs supporting the objection, with the Claims
  Administrator at the address below. You must also serve the papers on Lead
  Counsel and on Defendants’ Counsel at the addresses set forth below so that the
  papers are received by, or postmarked no later than, October 15, 2019.

    Claims Administrator             Lead Counsel             Defendants’ Counsel

  Class Action Objection      Glancy Prongay &              Wilson Sonsini
  Attn: Capstone Turbine      Murray LLP                    Goodrich & Rosati
  Securities Litigation       Casey E. Sadler, Esq.         Nina Locker, Esq.
  Settlement                  1925 Century Park East,       650 Page Mill Road
  P.O. Box 58220,             Suite 2100                    Palo Alto, CA 94304-
  1500 John F Kennedy         Los Angeles, CA 90067         1050
  Blvd, Suite C31
  Philadelphia, PA 19102



                                          26
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 64 of 69 Page ID
                                  #:2397


    80. Any objection: (a) must state the name, address and telephone number of
  the person or entity objecting and must be signed by the objector; (b) must contain
  a statement of the Settlement Class Member’s objection or objections, and the
  specific reasons for each objection, including any legal and evidentiary support
  the Settlement Class Member wishes to bring to the Court’s attention; and (c)
  must include documents sufficient to prove membership in the Settlement Class,
  including the number of shares of Capstone common stock that the objecting
  Settlement Class Member purchased/acquired and/or sold during the Settlement
  Class Period (i.e., between June 12, 2014 and November 5, 2015, inclusive), as
  well as the dates and prices of each such purchase/acquisition and sale. You may
  not object to the Settlement, the Plan of Allocation or Lead Counsel’s motion for
  attorneys’ fees and reimbursement of Litigation Expenses if you exclude yourself
  from the Settlement Class or if you are not a member of the Settlement Class.

   81. You may submit a written objection without having to appear at the
  Settlement Hearing. You may not, however, appear at the Settlement Hearing to
  present your objection unless you first submit and serve a written objection in
  accordance with the procedures described above, unless the Court orders
  otherwise.
    82. If you wish to be heard orally at the hearing in opposition to the approval of
  the Settlement, the Plan of Allocation or Lead Counsel’s motion for an award of
  attorneys’ fees and reimbursement of Litigation Expenses, and if you timely file
  and serve a written objection as described above, you must also file a notice of
  appearance with the Clerk’s Office and serve it on Lead Counsel and Defendants’
  Counsel at the addresses set forth above so that it is received on or before
  October 25, 2019. Persons who intend to object and desire to present evidence at
  the Settlement Hearing must include in their written objection or notice of
  appearance the identity of any witnesses they may call to testify and exhibits they
  intend to introduce into evidence at the hearing. Such persons may be heard
  orally at the discretion of the Court.
   83. You are not required to hire an attorney to represent you in making written
  objections or in appearing at the Settlement Hearing. However, if you decide to
  hire an attorney, it will be at your own expense, and that attorney must file a
  notice of appearance with the Court and serve it on Lead Counsel and Defendants’
  Counsel at the addresses set forth in ¶ 79 above so that the notice is received on or
  before October 25, 2019.
   84. The Settlement Hearing may be adjourned by the Court without further
  written notice to the Settlement Class. If you intend to attend the Settlement
  Hearing, you should confirm the date and time with Lead Counsel.

                                          27
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 65 of 69 Page ID
                                  #:2398




    85. Unless the Court orders otherwise, any Settlement Class Member who
  does not object in the manner described above will be deemed to have waived
  any objection and shall be forever foreclosed from making any objection to
  the proposed Settlement, the proposed Plan of Allocation or Lead Counsel’s
  motion for an award of attorneys’ fees and reimbursement of Litigation
  Expenses. Settlement Class Members do not need to appear at the Settlement
  Hearing or take any other action to indicate their approval.

      WHAT IF I BOUGHT SHARES ON SOMEONE ELSE’S BEHALF?

    86. If you purchased or otherwise acquired Capstone common stock between
  June 12, 2014 and November 5, 2015, inclusive, for the beneficial interest of
  persons or organizations other than yourself, you must either: (a) within seven (7)
  calendar days of receipt of the Postcard Notice, request from the Claims
  Administrator sufficient copies of the Postcard Notice to forward to all such
  beneficial owners and within seven (7) calendar days of receipt of those Postcard
  Notices forward them to all such beneficial owners; or (b) within seven (7)
  calendar days of receipt of the Postcard Notice, provide a list of the names and
  addresses of all such beneficial owners to In re Capstone Turbine Corporation
  Securities Litigation, c/o Claims Administrator, 1650 Arch Street, Suite 2210,
  Philadelphia, PA 19103. If you choose the second option, the Claims
  Administrator will send a copy of the Postcard Notice to the beneficial owners.
  Upon full compliance with these directions, such nominees may seek
  reimbursement of their reasonable expenses actually incurred, up to a maximum
  of $0.50 per notice, by providing the Claims Administrator with proper
  documentation supporting the expenses for which reimbursement is sought. Any
  dispute concerning the reasonableness of reimbursement costs shall be resolved by
  the Court. Copies of this Notice and the Claim Form may be obtained from the
  website        maintained         by       the      Claims          Administrator,
  www.CapstoneTurbineSecuritiesLitigation.com, or by calling the Claims
  Administrator toll-free at 1-855-637-1041.

 CAN I SEE THE COURT FILE? WHOM SHOULD I CONTACT IF I HAVE
                         QUESTIONS?
     87. This Notice contains only a summary of the terms of the proposed
  Settlement. For more detailed information about the matters involved in this
  Action, you are referred to the papers on file in the Action, including the
  Stipulation, which may be inspected during regular office hours at the Office of
  the Clerk, United States District Court for the Central District of California,
                                          28
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 66 of 69 Page ID
                                  #:2399


  United States Courthouse, 350 West 1st Street, Los Angeles, CA, 90012,
  Courtroom 8C, 8th Floor. Additionally, copies of the Stipulation and any related
  orders entered by the Court will be posted on the website maintained by the
  Claims Administrator, www.CapstoneTurbineSecuritiesLitigation.com.

        All inquiries concerning this Notice and the Claim Form should be directed
 to the Claims Administrator or Lead Counsel at:
     In re Capstone Turbine Corporation           and/or     GLANCY PRONGAY &
              Securities Litigation                               MURRAY LLP
           c/o Claims Administrator                            Casey E. Sadler, Esq.
         1650 Arch Street, Suite 2210                        1925 Century Park East,
            Philadelphia, PA 19103                                  Suite 2100
                1-855-637-1041                               Los Angeles, CA 90067
 Info@CapstoneTurbineSecuritiesLitigation.com                     (888) 773-9224
                                                           settlements@glancylaw.com
         DO NOT CALL OR WRITE THE COURT, THE OFFICE OF
         THE CLERK OF THE COURT, DEFENDANTS OR THEIR
         COUNSEL REGARDING THIS NOTICE.

 Dated: May 17, 2019                            By Order of the Court
                                                     United States District Court
                                                     Central District of California




                                          29
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 67 of 69 Page ID
                                  #:2400




                              EXHIBIT F
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 68 of 69 Page ID
                                  #:2401
Case 2:15-cv-08914-DMG-RAO Document 127-1 Filed 09/24/19 Page 69 of 69 Page ID
                                  #:2402
